    Case 1:18-cv-01599-MN Document 132 Filed 07/10/20 Page 1 of 123 PageID #: 6615
                                                                              1


13:12:40             IN THE UNITED STATES DISTRICT COURT

                         FOR THE DISTRICT OF DELAWARE


              BEST MEDICAL INTERNATIONAL, INC., )
                                                )
                          Plaintiff,            )
                                                ) C.A. No. 18-1599(MN)
              v.                                )
                                                )
              VARIAN MEDICAL SYSTEMS, et al.,   )
                                                )
                          Defendants.           )


                             Friday, June 26, 2020
                             10:00 a.m.
                             Teleconference


                             844 King Street
                             Wilmington, Delaware


              BEFORE:   THE HONORABLE MARYELLEN NOREIKA
                        United States District Court Judge




              APPEARANCES:


                           YOUNG CONAWAY STARGATT & TAYLOR
                           BY: ANNE SHEA GAZA, ESQ.

                            -and-

                            MADDOX EDWARDS, PLLC
                            BY: STEVEN A. MADDOX ESQ.
                            BY: JEREMY J. EDWARDS, ESQ.
                            BY: ANTHONY H. SON, ESQ.


                                       Counsel for the Plaintiff
    Case 1:18-cv-01599-MN Document 132 Filed 07/10/20 Page 2 of 123 PageID #: 6616
                                                                              2


        1     APPEARANCES CONTINUED:

        2

        3
                            SHAW KELLER LLP
        4                   BY: JOHN W. SHAW, ESQ.
                            BY: DAVID M. FRY, ESQ.
        5
                            -and-
        6
                            KEKER VAN NEST & PETERS
        7                   BY: LEO LAM, ESQ.
                            BY: JULIA ALLEN, ESQ.
        8                   BY: JOSE MARTINEZ, ESQ.
                            BY: RYAN WONG, ESQ.
        9
                                        Counsel for the Defendants
       10

       11

       12                           _ _ _ _ _ _ _ _ _ _

       13

09:39:5814


09:56:0015                  THE COURT:    Good morning, counsel.      Who is

10:02:1516    there, please?

10:02:1717                  MS. GAZA:    Good morning, Your Honor.      It's Anne

10:02:2018    Gaza from Young, Conaway on behalf of Best Medical.           Would

10:02:2419    you like me to introduce my colleagues on the phone on

10:02:2720    behalf of Best?

10:02:2821                  THE COURT:    Yes, please.

10:02:2922                  MS. GAZA:    Thank you, Your Honor.      I'm joined

10:02:3123    today by Anthony Son, Jeremy Edwards and Steven Maddox of

10:02:3724    the Maddox Edwards firm.      We're also fortunate to be joined

10:02:4225    by telephone, Your Honor, by James Brady, chief litigation
    Case 1:18-cv-01599-MN Document 132 Filed 07/10/20 Page 3 of 123 PageID #: 6617
                                                                              3


10:02:45   1   counsel for Best, John Brosky, chief patent counsel for

10:02:51   2   Best, and JanPaul Guzman, U.S. corporate and IP counsel for

10:02:56   3   Best.

10:02:57   4                Thank you.

10:02:57   5                THE COURT:    Thank you.    Welcome to you all.

10:02:59   6                For the Defendants?

10:03:02   7                MR. FRY:    Good morning, Your Honor.      This is

10:03:03   8   David Fry from Shaw Keller on behalf of Varian.         With me on

10:03:07   9   the line from my office today is John Shaw.        From Keker, Van

10:03:1110     Nest & Peters, we have Leo Lam and Ryan Wong, who will be

10:03:1411     arguing claim construction, Julia Allen, who will be arguing

10:03:1812     the motion to stay, and Jose Martinez, who will be arguing

10:03:2213     the motion to dismiss.     We also have Joseph Brecker as well

10:03:2814     as Reeta Whitney from Varian.

10:03:2915                  THE COURT:    Welcome to all of you as well.

10:03:3316                  We are here today for arguments on the disputed

10:03:3717     claim terms, the motion to dismiss, and probably the motion

10:03:4018     to stay depending on how my finding works.        I note that we

10:03:4419     started with ten disputed terms and that the parties worked

10:03:4720     together to narrow the disputes to five terms.         And I wanted

10:03:5221     to start by saying thank you.      We appreciate that effort.

10:03:5722                  Now, we're doing this by phone today and that

10:04:0023     presents a few challenges, but I'm sure that we can make it

10:04:0424     work.   I see on the Zoom presentation that the slides are

10:04:0925     probably going to be put up in front of me.        I will say in
    Case 1:18-cv-01599-MN Document 132 Filed 07/10/20 Page 4 of 123 PageID #: 6618
                                                                              4


10:04:15   1   addition that I have the slides submitted by each party in

10:04:19   2   front of me.    And that even if you're doing it on the Zoom

10:04:23   3   presentation, it's helpful to me if you identify the slides

10:04:26   4   by number.

10:04:28   5                  I also have the patents and the joint appendix

10:04:31   6   and the supplemental joint appendixes in front of me and I

10:04:36   7   ask if you refer me to something in those, you give me a

10:04:40   8   chance to get to the correct page.       Those are voluminous

10:04:44   9   documents and it may take me a few minutes to get to the

10:04:4710     right place and I want to be looking at the right pages so

10:04:5111     that I can follow your arguments.

10:04:5212                    I will ask that each time you start to speak

10:04:5513     after another person has spoken that you identify yourself.

10:04:5814     My court reporter, Dale Hawkins, is also remote and if you

10:05:0315     identify yourself it will help us to have a clear record.

10:05:0616                    And finally, one of the challenges of doing this

10:05:1017     remotely is it's harder for me to ask questions.         There is

10:05:1418     often a delay when I start talking and the attorneys just

10:05:1719     keep talking until I say wait, wait a few times because the

10:05:2020     system doesn't click over immediately and let them hear that

10:05:2421     I'm asking a question.     So I'll just ask you to be mindful

10:05:2722     to listen for questions or maybe if you stop every once in a

10:05:3123     while to see if I have any, that would be helpful.

10:05:3524                    Finally, I want to remind everyone on the phone

10:05:3925     that the recording or broadcasting of these proceedings is
    Case 1:18-cv-01599-MN Document 132 Filed 07/10/20 Page 5 of 123 PageID #: 6619
                                                                              5


10:05:45   1   prohibited.

10:05:45   2                  Are there any questions before we begin?

10:05:48   3                  MS. GAZA:    No, Your Honor.   Thank-you.

10:05:50   4                  THE COURT:   Then let's start.    I would like to

10:05:53   5   go term by term and I'm fine taking them in the order

10:05:56   6   proposed by the parties in the amended claim chart submitted

10:05:59   7   last Friday.

10:06:00   8                  I will hear from the Plaintiff first.

10:06:03   9                  MR. EDWARDS:   Thank you and good morning, Your

10:06:0510     Honor.   This is Jeremy Edwards.     Can you see my slides, Your

10:06:1011     Honor?

10:06:1112                    THE COURT:   I can.   I can see a cover page that

10:06:1413     says Markman hearing, June 26th.

10:06:1614                    MR. EDWARDS:   Excellent.

10:06:1815                    I'm going to be going through these slides

10:06:2116     today.   The slide numbers are the same as what Your Honor

10:06:2517     has, but I may be taking some of them out of order.          But if

10:06:2818     you are looking at the slide number in the bottom right

10:06:3119     corner, that will be the same number that appears perhaps in

10:06:3520     a different location in terms of the order in the set that

10:06:4021     you have.

10:06:4122                    THE COURT:   Okay.

10:06:4223                    MR. EDWARDS:   We did a little bit of

10:06:4424     streamlining last night.      The slides are all the same, it's

10:06:4825     just I might take them in a different order.
    Case 1:18-cv-01599-MN Document 132 Filed 07/10/20 Page 6 of 123 PageID #: 6620
                                                                              6


10:06:50   1                THE COURT:    Okay.

10:06:50   2                MR. EDWARDS:    So with that, let me try to get my

10:06:53   3   screen the way I need it to be.      So I'll be handling the

10:07:01   4   Markman portion today for Plaintiffs.       Just a brief note.

10:07:05   5   I'm sure Your Honor is familiar with the patents and the

10:07:08   6   background of the technology from the tutorials and so

10:07:13   7   forth, so I don't wish to belabor that, we are tight on time

10:07:16   8   but I do want to give just a brief overview about the

10:07:19   9   patents and the claims that we are -- the claim terms that

10:07:2210     are in dispute.

10:07:2311                  So very briefly, there are four patents-in-suit.

10:07:2712     The first two, the '283 and '096, share somewhat of an

10:07:3313     overlapping disclosure, and the other two are the '096 and

10:07:4114     '490, they do not share any overlapping disclosure, although

10:07:4515     some other patents are incorporated by reference in those.

10:07:4816     And we'll get into where that matters.       The first two

10:07:5117     patents, the '283 and '096, the parties have agreed where

10:07:5518     the terms show up in both, they should be construed the

10:07:5919     same, so we'll be lumping those together.        And the set of

10:08:0220     terms in dispute for that pair of patents on the next slide

10:08:0721     you'll see is what we can loosely refer to as the computer

10:08:1122     terms.   And these terms show up both in apparatus claims and

10:08:1523     in method claims of the '283 and '096 Patents, and there is

10:08:2124     different permutations on these, but fundamentally the

10:08:2525     dispute here boils down to whether these computer terms are
    Case 1:18-cv-01599-MN Document 132 Filed 07/10/20 Page 7 of 123 PageID #: 6621
                                                                              7


10:08:30   1   subject to means-plus-function construction, or

10:08:34   2   step-plus-function construction as the case may be under the

10:08:39   3   governing statute, 35 U.S.C., Section 112(6).

10:08:45   4                 THE COURT:   You don't have to tell me this

10:08:48   5   stuff.   That was really clear from the brief.        Let me

10:08:51   6   promise you, we have read the brief and the patents

10:08:53   7   carefully.    So given that we're limited on time, why don't

10:08:57   8   you just get to the heart of the argument.

10:09:01   9                 MR. EDWARDS:   Fair enough.     Will do.

10:09:0310                   I do think there needs to be some clarifications

10:09:0511     about the legal standards and some amplifications.          If you

10:09:0912     look at slide 111, I think it's clear that the Federal

10:09:1413     Circuit has provided a fair amount of guidance in this.          The

10:09:1714     Williamson case, which you'll hear a lot about today, set

10:09:2215     that forth.   In the first bullet point, you can see the

10:09:2516     standard, I'm not going to recite it, but it really relates

10:09:2917     to whether the claim term "computer" relates sufficiently

10:09:3318     definite structure and it's the name for structure.

10:09:3619                   Your Honor, I'm sure is aware that there is a

10:09:4020     presumption that applies in this case against application of

10:09:4421     112(6) because the claims don't recite means for or step

10:09:4822     for, the sort of magic language.      The burden to overcome

10:09:5323     that language rest with Varian and their burden to show by a

10:09:5724     preponderance of the evidence that 112(6) does not apply to

10:10:0125     these claims.   That presumption can be overcome if they show
    Case 1:18-cv-01599-MN Document 132 Filed 07/10/20 Page 8 of 123 PageID #: 6622
                                                                              8


10:10:04   1   that the claim term fails to recite definite structure on or

10:10:08   2   fails to recite sufficient structure that is with the

10:10:14   3   function.    The case law has developed what it takes to

10:10:20   4   recite sufficient structure.      And I would submit to Your

10:10:25   5   Honor that the answer from the case law is that it doesn't

10:10:28   6   take much.

10:10:30   7                 If you take a look at the Watts case from the

10:10:33   8   Federal Circuit, their court there explained that the claim

10:10:38   9   limitation does not need to connote a precise physical

10:10:4110     structure.   And the guidance from the Lighting World case,

10:10:4411     the Federal Circuit case from 2004, is really interesting

10:10:4712     and I think helps frame the issue here.        There, they cited

10:10:5113     sufficient that the claim term is used in common parlance,

10:10:5514     or by person of skill in the art to designate structure.

10:11:0015     And even more interesting they said that's true even if the

10:11:0316     term covers a broad class of structures.        And it's still

10:11:0717     true even if the term identifies the structure by its

10:11:1018     function.

10:11:1319                   We've heard a fair amount from Varian about how

10:11:1620     "computer" is something of a nonce word and that a computer

10:11:2221     is something that computes.      But the guidance from the

10:11:2522     Lighting World case says that's not the end of the analysis

10:11:2823     here, and it's not enough to simply say that a computer

10:11:3424     computes and therefore it's some sort of nonce word.          I'll

10:11:3825     note that the Lighting World guidance is still good law even
    Case 1:18-cv-01599-MN Document 132 Filed 07/10/20 Page 9 of 123 PageID #: 6623
                                                                              9


10:11:42   1   after the Williamson decision.      You're going to hear a lot

10:11:45   2   about the Williamson decision from Varian.        Fundamentally,

10:11:49   3   all it did was remove the notion that the presumption

10:11:53   4   against 112(6) is quote, strong and that the claim only

10:11:58   5   needs to be devoid of any structure.       It did not erase the

10:12:02   6   guidance that the Federal Circuit had provided in the years

10:12:06   7   prior and even since that's present in, for instance, the

10:12:09   8   Watts case and the Lighting World case.

10:12:11   9                And you can see that, for instance in the

10:12:1310     TriPlay decision out of this district after Williamson

10:12:1811     quoting the guidance from Lighting World and relying it.

10:12:2212                  Just to take up the issue of nonce words, I

10:12:2713     wanted to go back to really what it means because Williamson

10:12:3014     told us, Williamson told us -- I'm looking at the next slide

10:12:3415     here, 113 -- that nonce words are quote nothing more than

10:12:3916     verbal constructs.

10:12:4117                  THE COURT:    Can I interrupt you here?      Again, we

10:12:4318     have reviewed the law.     I know what a nonce word is.       I need

10:12:4719     you to focus on the specifics here.       Don't --

10:12:5320                  MR. EDWARDS:    Yes, Your Honor.

10:12:5321                  THE COURT:    I have read the law, I read your new

10:12:5622     cases.   I don't understand why there were so many new cases

10:13:0023     that you didn't cite in the first place, but nevertheless,

10:13:0324     we have gone through and read them.       I need you to focus me

10:13:0625     on the specifics.    What supports your arguments here?
   Case 1:18-cv-01599-MN Document 132 Filed 07/10/20 Page 10 of 123 PageID #: 6624
                                                                             10


10:13:11   1                 MR. EDWARDS:   Let me start with what has

10:13:14   2   happened since the briefing closed.      Let me jump to that,

10:13:23   3   please.   I want to preface -- we're going to get into all

10:13:30   4   the intrinsic evidence, but I want to preface this by saying

10:13:33   5   this PTAB in its institution decisions on the '096 already

10:13:38   6   decided against Varian's position.      This happened since the

10:13:42   7   briefing and, of course, we submitted those in a

10:13:44   8   supplemental authority.

10:13:46   9                 THE COURT:   But the PTAB didn't really explain

10:13:5010     anything, they just said yeah, there is a presumption, the

10:13:5611     patent owner says the person would understand it, and we

10:13:5912     agree.    There is not a real heck of a lot of analysis there

10:14:0313     for me to latch on to, is there?

10:14:0514                   MR. EDWARDS:   There is not a lengthy analysis,

10:14:0815     Your Honor.   I will say that Varian advocated the same

10:14:1316     position there using the same authority that it used here

10:14:1617     making the same arguments and even submitting declarations

10:14:2118     by the same expert.

10:14:2219                   Your Honor, I will say, is not bound by this

10:14:2520     decision.   But importantly, the parties agree that this

10:14:2921     decision, both of these decisions would say the same thing

10:14:3222     and reach the same conclusion.      They're more than just

10:14:3723     instructive, they're intrinsic evidence for claim

10:14:4024     construction purposes of whether the computer terms are

10:14:4325     subject to 112(6).
   Case 1:18-cv-01599-MN Document 132 Filed 07/10/20 Page 11 of 123 PageID #: 6625
                                                                             11


10:14:46   1                 It's hard to understand how Varian can meet its

10:14:50   2   burden to show the opposite of what the intrinsic evidence

10:14:54   3   now says, and show that 112(6) applies when you have

10:14:59   4   intrinsic evidence now directly on point that was the

10:15:03   5   product of the same advocacy that's being presented to Your

10:15:07   6   Honor in --

10:15:08   7                 THE COURT:   And just so I understand, the

10:15:11   8   intrinsic evidence that you are currently pointing me to are

10:15:14   9   these sort of conclusionary statements from the PTAB, that's

10:15:1910     what you're currently referencing saying there is direct

10:15:2411     intrinsic evidence, it's just this kind of conclusionary

10:15:2812     stuff from the PTAB.

10:15:2913                   MR. EDWARDS:   It's the decision from the PTAB

10:15:3214     that 112(6) does not apply to these claims.

10:15:3515                   THE COURT:   The decision that we've already

10:15:3716     talked about didn't really give me much analysis; right?

10:15:4217                   MR. EDWARDS:   There is not a lengthy analysis

10:15:4418     there, although it does go through what the contentions are

10:15:4819     and disposes of them according to the same claim

10:15:5320     construction standards that Your Honor has to apply.

10:15:5721                   If Your Honor doesn't mind, I would like to move

10:15:5922     into directly looking at the other intrinsic evidence that

10:16:0323     we believe supports our position.

10:16:0424                   THE COURT:   That would be great.

10:16:0725                   MR. EDWARDS:   I want to start with the way
   Case 1:18-cv-01599-MN Document 132 Filed 07/10/20 Page 12 of 123 PageID #: 6626
                                                                             12


10:16:09   1   Varian has framed this issue and I notice something

10:16:13   2   interesting.    Varian hasn't argued that every instance of

10:16:18   3   computer in these claims invokes 112(6).       In fact, they

10:16:23   4   haven't even argued that every instance where computer is

10:16:27   5   followed by a function invokes 112(6).       Instead, they have

10:16:32   6   raised this issue only as to instances where computer is

10:16:36   7   coupled with the term computation.      And in general, Your

10:16:42   8   Honor, this runs afoul of the principle claims terms should

10:16:46   9   be construed consistently within a patent and even within

10:16:4910     the same term.

10:16:5011                    I want to give you a good example.     In the '283

10:16:5312     patent, if you'll look at slide 107, you can see that claim

10:16:5713     25, I have put up here, I have underlined to show that it's

10:17:0314     an apparatus claim.    I have highlighted the disputed terms

10:17:0615     in yellow.   In blue, I have highlighted other instances

10:17:1116     where the computer is adapted to perform a function, but

10:17:1517     those are instances where Varian hasn't alleged that

10:17:1918     means-plus-function applies.     And if you take a closer look

10:17:2319     and compare the very first one in yellow, the computer

10:17:2720     adapted to computationally obtain a beam arrangement and you

10:17:3321     compare that to the last paragraph, it's the same computer

10:17:3622     that's being further adapted to reject a change to that

10:17:3923     arrangement or to accept a change to that arrangement

10:17:4324     depending on the circumstances that are recited there in the

10:17:4525     claim.   So you have this inconsistency in the way that
   Case 1:18-cv-01599-MN Document 132 Filed 07/10/20 Page 13 of 123 PageID #: 6627
                                                                             13


10:17:49   1   Varian itself has framed and brought this argument to the

10:17:52   2   Court and we think it undermines, based on the intrinsic

10:17:55   3   evidence, the validity of their position.

10:17:58   4                The same problem and inconsistency appears if

10:18:02   5   you look at the next slide, 108, in the '096 Patent claims.

10:18:06   6   I'm not going to repeat it, but it happens again there in

10:18:09   7   claim 31, for instance.    It also happens in claims 21 and

10:18:14   8   23.   If you look at the slide 109 that I pulled up, wherein

10:18:19   9   these claims Varian has agreed that the means-plus-function

10:18:2310     dispute doesn't even touch these claims and yet there you

10:18:2611     have a computer being used to definitively compare some

10:18:3012     things that are being recited in the claims.        We submit that

10:18:3313     this inconsistency is intrinsic evidence that Varian's

10:18:3714     position is incorrect and shouldn't be adopted.        But that's

10:18:4115     not all that is in the claims that shows that computer

10:18:4416     connotes structure.    If you take a look at slide 117, I have

10:18:5117     taken the liberty of pulling some of the claim language out

10:18:5418     from the '283 and '096 Patents.      Most of these phrases here

10:19:0019     talk about how the computer has data entered into it.         You

10:19:0520     can enter the dose prescription into the computer.         You can

10:19:0921     graphically enter it into the computer.       You can directly

10:19:1222     enter it into the computer.     You can enter it graphically

10:19:1623     using a pointing device.     All of these claim limitations

10:19:1924     talking about the computer connote that the computer is a

10:19:2525     structure, it is not a black box verbal construct, it's a
   Case 1:18-cv-01599-MN Document 132 Filed 07/10/20 Page 14 of 123 PageID #: 6628
                                                                             14


10:19:29   1   thing that someone is physically interacting with.         People

10:19:32   2   of skill in the art have been doing this a long time with

10:19:36   3   computer when they are coming up with radiation therapy

10:19:39   4   plans and, in fact, administering them.

10:19:41   5                The second to last one in this slide talks about

10:19:44   6   how the computer is in communication with the conformal

10:19:47   7   radiation therapy apparatus.     Again, that connotes

10:19:51   8   structure.   A verbal construct can't be in communication

10:19:56   9   with this big machine that delivers radiation.        So we

10:19:5910     suggest that there is claim language itself suggesting the

10:20:0311     computer connotes sufficient structure.

10:20:0512                  That same language is of course reiterated in

10:20:1013     various places in the specification, but I also want to

10:20:1314     point out some other things in the specification that

10:20:1615     connotes structure.    If you take a look at slide 118, you

10:20:2016     can see I pulled a few instances of this from the

10:20:2317     specifications.   The very top one is from the '096 Patent

10:20:2718     and it talks about particular specs for the computer that

10:20:3119     can be used to do the plan optimization.       It talks about the

10:20:3620     processors that can be used, how many of them.        It talks

10:20:3821     about the operating system and how many megabytes of RAM can

10:20:4322     be used.   This is even in common parlance pointing to a

10:20:4723     person and a person of skill in the art to a physical object

10:20:5024     that we all know, we're all looking at computers right now,

10:20:5325     they all run operating systems and have RAM and you can use
   Case 1:18-cv-01599-MN Document 132 Filed 07/10/20 Page 15 of 123 PageID #: 6629
                                                                             15


10:20:57   1   your mouse to input data.     So that's the kind of thing that

10:21:00   2   is connoted in the specification and in the claims.

10:21:04   3                  The second pullout here shows up in both the

10:21:06   4   '096 and '283 Patents and we think it's telling because it

10:21:10   5   says the optimization method can be carried out using

10:21:14   6   conventional equipment.    And that conventional equipment

10:21:18   7   includes a conventional computer or set of computers.          We're

10:21:22   8   not talking about an abstract concept, we're talking about

10:21:26   9   using actual computers.    The last pullout here also shows up

10:21:3110     in both patents and it says something a little different

10:21:3311     that relates to some other points I've already made, but it

10:21:3612     says a suitable computer can be used not just in the plan

10:21:4213     optimization, but in other steps of the radiation planning

10:21:4514     systems.   So again, one example of that would be

10:21:4715     communicating with the linear accelerator.        This is a fair

10:21:5416     amount of intrinsic evidence pointing to the fact that

10:21:5717     computers are structural things and not verbal constructs.

10:22:0418                    I want to jump ahead a couple of steps and talk

10:22:0819     about the extrinsic evidence.     Best Medical submitted a

10:22:1220     declaration from Dr. Ramsey.     Let me pull up a slide to

10:22:1621     guide us through.    There we go, slide 121.      Dr. Ramsey

10:22:2222     compared more than 20,000 radiation patients in twenty plus

10:22:2623     years in the field.    He has been involved in more than a

10:22:2924     half a million radiation therapy procedures published

10:22:3225     extensively.    He confirmed in his declaration that the
   Case 1:18-cv-01599-MN Document 132 Filed 07/10/20 Page 16 of 123 PageID #: 6630
                                                                             16


10:22:35   1   computers used in this field are actual devices and that the

10:22:38   2   use of the term computer in the claim connotes structure.

10:22:42   3   His opinion was based on the intrinsic record and on his

10:22:45   4   experience.   And in addition, it's consistent with the

10:22:48   5   extrinsic dictionary definitions that were provided not just

10:22:52   6   by Best Medical, but by Varian itself.

10:22:55   7                 And I have taken the liberty of putting those up

10:22:58   8   on the same slide.    The top one, a computer programmable

10:23:02   9   computer device that can store, retrieve, and process data.

10:23:0710     That's a dictionary definition that we submitted, Your

10:23:1211     Honor, that connotes structure right on its face.         It's not

10:23:1512     a verbal construct, it's the thing we're using in usually an

10:23:2113     electronic device.    Varian in a definition supports our

10:23:2414     definition.   They like to stress that the definition they

10:23:2615     came up with is a little more abstract and it says one that

10:23:3016     computes.    But if you look right below it, it says

10:23:3317     specifically and the details there are much like the

10:23:3618     definition that we submit.     In fact, below that it uses it

10:23:3919     in a way similar that it's being used in the claims, it says

10:23:4220     using a computer to design 3-D models.       So even Varian's

10:23:4721     dictionary definition we submit connotes a fair amount of

10:23:5122     structure.

10:23:5223                   Turning to Dr. Gall's declaration, we think he

10:23:5924     was laboring under an improper legal standard.        I know Your

10:24:0225     Honor asked me to jump ahead, but there was some confusion
   Case 1:18-cv-01599-MN Document 132 Filed 07/10/20 Page 17 of 123 PageID #: 6631
                                                                             17


10:24:05   1   and there is some confusion in the case law about what it

10:24:08   2   takes to connote structure to computer implemented

10:24:12   3   invention.   We submit that the Apple case made clear and

10:24:15   4   it's still good law that the claims do not have to recite an

10:24:18   5   algorithm for the software for a computer implemented step

10:24:22   6   to avoid the application of 112(6), yet Dr. Gall went

10:24:28   7   looking in the claims -- and I'll pull up the slide, 122.

10:24:33   8   It appears that he went looking in the claims for exactly

10:24:36   9   what is not required, the algorithm of a software.         We

10:24:4310     submit that he was laboring under the misapprehension that

10:24:4811     he needed to apply what we would refer to as an aristocrat

10:24:5312     level of disclosure when, in fact, that's not the standard.

10:24:5713     The aristocrat level of disclosure pertains to invalidity by

10:25:0314     indefiniteness and pertains to claims that are already

10:25:0715     subject to 112(6).    That's not the right standard and we

10:25:1116     think his declaration should be discounted appropriately

10:25:1317     because we think he was laboring under the wrong standard.

10:25:1618                   I want to step outside of the extrinsic evidence

10:25:2019     because I did notice something interesting in Varian's

10:25:2320     tutorial.    And I'm going to try to pull it up on the screen

10:25:2721     for Your Honor, if I can.     It's going to take a moment.       Is

10:25:3022     that showing up for you, or are you still seeing the slide?

10:25:3523                   THE COURT:   I see a slide that has some pictures

10:25:4124     on it.

10:25:4125                   MR. EDWARDS:   Does it say Algorithms For
   Case 1:18-cv-01599-MN Document 132 Filed 07/10/20 Page 18 of 123 PageID #: 6632
                                                                             18


10:25:44   1   Optimizing Treatment Plans?

10:25:45   2                 THE COURT:   Yes.

10:25:46   3                 MR. EDWARDS:   This is page 27 in Varian's

10:25:52   4   technology tutorial.    And you can see them say an optimized

10:25:57   5   treatment plan can be generated using a computer programmed

10:26:00   6   with treatment planning software.      And look how they

10:26:04   7   depicted it right above there, a couple of people sitting at

10:26:07   8   a computer.   And then they have depicted the screen

10:26:12   9   displaying some of the data.      We think this sort of makes

10:26:1410     our point that people of skill in the art using a computer

10:26:1711     to perform treatment planning are using the physical device

10:26:2112     that has structure.    They don't think of the abstract notion

10:26:2713     of something that merely computes when they think about

10:26:3114     using a computer to do this.      And that's what's happening in

10:26:3415     the claims, it's the physical structure that everybody

10:26:3716     understands to be a computer.

10:26:4117                   Before turning this over, I do think it's

10:26:4518     important for me to switch gears for a moment and talk about

10:26:4819     a separate basis that Your Honor has for finding in our

10:26:5220     favor that is specific to the method claims which is the

10:26:5621     majority of the claims that are implicated by this dispute.

10:27:0022                   The Federal Circuit has explained in the Masco

10:27:0523     case that where you have a method claim that does not recite

10:27:1024     steps for or means for, and therefore, you have a step

10:27:1625     followed by a function but without the magic language to
   Case 1:18-cv-01599-MN Document 132 Filed 07/10/20 Page 19 of 123 PageID #: 6633
                                                                             19


10:27:22   1   presume that 112(6) does apply, you have the similar

10:27:26   2   presumption that it doesn't because you don't have that

10:27:28   3   language.   And what Masco court said and it's still good law

10:27:32   4   today that is if the step that's recited contains an act in

10:27:38   5   support of that step, then 112(6) is not invoked.         This is a

10:27:44   6   slightly different analysis than as applied to

10:27:47   7   means-plus-function claims for the analysis claims and as I

10:27:52   8   said it's still good law and you can see that in three

10:27:54   9   decisions just from this district in the last three-case,

10:27:5810     the Sprint case, the Fraunhofer case, and one of the Techno

10:28:0311     View cases where they applied Masco.       If you apply the Masco

10:28:0612     test here, 112(6) can't apply to the method claims.         None of

10:28:1113     them recite step four, they all say steps of.        So the

10:28:1414     presumption against 112(6) applies.      And each computer

10:28:1815     limitation in the method claims recites an act using a

10:28:2316     computer, that's an act in support of the step.        We submit

10:28:2917     that under the Masco line of cases that as an independent

10:28:3418     basis for finding that 112 doesn't apply to the method

10:28:3819     claims that is a clear path to our position.

10:28:4020                  Now, to be fair, there are a couple of narrow

10:28:4421     exceptions to the Masco rule, and some cases have applied

10:28:4822     means-plus-function analysis to structural limitations that

10:28:5223     show up inside of method claims --

10:28:5624                  THE COURT:   Can I ask you, where is this case

10:28:5825     that you're citing to me now?     I don't remember this
   Case 1:18-cv-01599-MN Document 132 Filed 07/10/20 Page 20 of 123 PageID #: 6634
                                                                             20


10:29:00   1   argument in the papers and I don't know what the citation

10:29:05   2   is, which case?

10:29:07   3                MR. EDWARDS:    Yes, Your Honor.     It's Masco v.

10:29:09   4   United States, 303 F.3rd 1316 out of the Federal Circuit in

10:29:14   5   2002.   It was not cited in the papers, Your Honor.

10:29:18   6                THE COURT:   Why not?    If it's so important and

10:29:23   7   it takes out all of these claims, why wasn't it cited in the

10:29:30   8   papers?

10:29:31   9                MR. EDWARDS:    Your Honor, I honestly don't know.

10:29:3310     As you may recall, my firm took up this case after claim

10:29:3711     construction briefing was completed.       We identified this

10:29:4112     issue in the build up to this hearing and we disclosed it to

10:29:4413     the other side as soon as we identified it.        I can't speak

10:29:4714     to why it wasn't in the briefs.      I'm afraid I wasn't part of

10:29:5015     the briefing.

10:29:5216                  THE COURT:   And when you say you disclosed it to

10:29:5517     the other side, when was that?

10:29:5718                  MR. EDWARDS:    Earlier this week.     I believe

10:29:5919     Tuesday morning, their time.

10:30:0420                  THE COURT:   Okay.

10:30:0621                  MR. EDWARDS:    So just to be fair and round out

10:30:0922     this for Your Honor, there are two narrow exceptions to this

10:30:1323     Masco rule and that is something that Judge Burke explained

10:30:1924     in a different Techno View case, 2018 Westlaw 6427874, he

10:30:2725     explained that cases will sometimes apply
   Case 1:18-cv-01599-MN Document 132 Filed 07/10/20 Page 21 of 123 PageID #: 6635
                                                                             21


10:30:30   1   means-plus-function analysis to structural limitations

10:30:34   2   inside of method claims, but only when one of two things is

10:30:38   3   true, either the limitation itself employs the means for end

10:30:43   4   quote language, which doesn't apply here, we don't have

10:30:46   5   that, or the limitation itself is clearly the point of

10:30:50   6   novelty in the invention.     That's not the case here, either.

10:30:54   7                The use of a computer is not the gee wiz here,

10:30:57   8   Your Honor, it's the steps themselves.       It's no surprise

10:31:01   9   that there is not a ton of detail about the computer in the

10:31:0610     claims because it's the steps themselves that were the

10:31:1011     advance in the art.     Everybody was already using computers

10:31:1312     to perform plan optimization and come up with beam

10:31:1813     arrangements, so we don't think that exception to the Masco

10:31:2114     analysis applies here.

10:31:2215                  In short, Your Honor, we have got long list of

10:31:2916     intrinsic evidence and extrinsic evidence that's consistent

10:31:3317     with it, and we don't think that Varian can overcome that

10:31:3618     and show by a preponderance that 112(6) applies to these

10:31:4119     computer limitations.     With that, I would turn it over to

10:31:4420     opposing counsel on this term, unless Your Honor has any

10:31:4921     questions.

10:31:4922                  THE COURT:    Nope.   Let me hear from defendants.

10:31:5423                  MR. LAM:    Thank-you, Your Honor.     Good morning.

10:31:5624     This is Lee Lam for the Defendant, Varian parties.         Your

10:32:0125     Honor, we appreciate the Court's overruling of our previous
   Case 1:18-cv-01599-MN Document 132 Filed 07/10/20 Page 22 of 123 PageID #: 6636
                                                                             22


10:32:06   1   objections to, I'll refer to Best Medical International as

10:32:12   2   BMI if it pleases the Court, BMI citations of additional

10:32:17   3   cases this week.    But what we heard from BMI's counsel for

10:32:20   4   the past few minutes was not just authority, it's a

10:32:25   5   brand-new argument and we would object on a different basis.

10:32:28   6   We don't think brand-new argument, nobody has ever suggested

10:32:32   7   that step-plus-function construction or that

10:32:35   8   step-plus-function issues apply to this case.        BMI counsel

10:32:42   9   spent the past few minutes focusing on Masco, an 18-year old

10:32:4610     case that they did bring to our attention the day before

10:32:4911     yesterday or three days ago.     We weren't aware of the

10:32:5212     argument that they were going to use the Masco case which is

10:32:5613     this step-plus-function argument.      We object.    That's new

10:33:0014     argument.   It should be deemed improper and should be

10:33:0315     waived.

10:33:0316                  THE COURT:   I gave you an opportunity to go back

10:33:0517     review the pages.   You could have talked to them about what

10:33:0818     they wanted to do with them.     You could have had more time,

10:33:1119     you didn't take it, so let's just deal with the issues that

10:33:1420     we have here.

10:33:1521                  MR. LAM:   Will do, Your Honor.      Thank-you.    Does

10:33:1922     Your Honor have any questions before I begin?

10:33:2123                  THE COURT:   No.   I do want to understand your

10:33:2524     response to the point that was made that the claims use the

10:33:3125     word "computer" multiple times, sometimes with functional
   Case 1:18-cv-01599-MN Document 132 Filed 07/10/20 Page 23 of 123 PageID #: 6637
                                                                             23


10:33:36   1   language following it, sometimes not with functional

10:33:40   2   language.   It's the same computer.     So how does that factor

10:33:44   3   into your arguments that it should be means-plus-function?

10:33:49   4   That I would like to hear first.

10:33:51   5                MR. LAM:   If Your Honor is asking whether every

10:33:54   6   instance in which the word "computer" shows up followed by

10:33:57   7   functional language, whether or not we raise that for claim

10:34:03   8   construction, my answer to that question, Your Honor, is we

10:34:07   9   believe that the predicate issue of whether or not

10:34:1110     means-plus-function construction should apply under

10:34:1411     Williamson is consistent for all of those.        You have to look

10:34:1812     to the claim language to see whether the claim language

10:34:2113     recites sufficiently sufficient structure for the recited

10:34:2714     function.   And we think that the --

10:34:3015                  THE COURT:   But what about when the term

10:34:3316     computer is used but there is no function associated with it

10:34:4117     in a particular part of the claim?

10:34:4418                  MR. LAM:   Well, those instances in which the

10:34:4719     term computer appears, sometimes in the same claims, I think

10:34:5220     BMI counsel referred to the examples where computer appears

10:34:5721     elsewhere in the same claims as well as different claims.

10:35:0022     The question, Your Honor, is whether the language sublating

10:35:0523     those instances of a computer speak to or bear on whether or

10:35:1024     not the computer that proceeds the recited functions that

10:35:1425     we've raised for Your Honor's construction speaks to those
   Case 1:18-cv-01599-MN Document 132 Filed 07/10/20 Page 24 of 123 PageID #: 6638
                                                                             24


10:35:17   1   functions.

10:35:18   2                And we submit, Your Honor, that those are

10:35:20   3   different aspects of the same computer, that is true, but

10:35:23   4   the Williamson test is whether or not the disputed term

10:35:29   5   connotes sufficient structure for the recited function.          And

10:35:33   6   we're focusing on computational functions that we selected a

10:35:38   7   handful of because we believe there is a uniform algorithm

10:35:42   8   that applies to those handful of functions.        And to be

10:35:45   9   candid, Your Honor, we didn't want to raise other computer

10:35:4910     term disputes that might not matter in this case, especially

10:35:5211     with a limit on the number of terms --

10:35:5412                  THE COURT:    But the use of the term computer in

10:35:5713     those claims whether it is followed by functional language

10:36:0014     or not followed by functional language is the same computer.

10:36:0415                  MR. LAM:   Where it appears in the same claim and

10:36:0716     if it derives at the antecedent basis from the same computer

10:36:1217     term, the answer is yes.     Yes, Your Honor.

10:36:1618                  THE COURT:    Okay.

10:36:1819                  MR. LAM:   We're adopting a consistent approach

10:36:2120     and we have raised the computer terminology that corresponds

10:36:2521     to a handful of functions that we believe uniformly require

10:36:3022     a simulated annealing algorithm structure in order to

10:36:3523     connote sufficient structure for that --

10:36:3824                  THE COURT:    Right.   Where I'm confused, let's

10:36:4125     look, for example, at claim 40 of the '283 Patent.         There it
   Case 1:18-cv-01599-MN Document 132 Filed 07/10/20 Page 25 of 123 PageID #: 6639
                                                                             25


10:36:48   1   talks about entering the desired partial volume data into a

10:36:53   2   computer.

10:36:54   3               MR. LAM:    Yes.

10:36:54   4               THE COURT:    That is not deriving antecedent

10:37:02   5   basis from anything that you could argue is

10:37:03   6   means-plus-function.    It then later talks about using that

10:37:06   7   computer to computationally calculate the opened optimized

10:37:11   8   radiation beam arrangement.     How far is it that the

10:37:14   9   computer -- I'm trying to understand how both of those

10:37:1810     computers as I think you're saying are subject to

10:37:2711     Section 112(6).

10:37:2912                 MR. LAM:    Your Honor, we'll go to that claim.

10:37:3113     Jose, if you don't mind going to slide number 5 of Varian's

10:37:3714     deck.

10:37:3815                 THE COURT:    I really want you to answer my

10:37:4016     question while I'm focused on it.

10:37:4217                 MR. LAM:    Yes.   I'm looking at claim 40 now,

10:37:4518     Your Honor, on slide 5 of Varian's presentation.         Do you see

10:37:4919     that as well?

10:37:4920                 THE COURT:    I have Best's presentation, but I

10:37:5221     have claim 40 here.

10:37:5422                 MR. LAM:    Claim 40, I'm looking at claim 40 on

10:37:5723     my screen as well.    I don't know if claim 40 shows up on

10:38:0024     your screen from slide 5 of Varian's presentation.

10:38:0325                 THE COURT:    I got it.    I have it.
   Case 1:18-cv-01599-MN Document 132 Filed 07/10/20 Page 26 of 123 PageID #: 6640
                                                                             26


10:38:05   1                MR. LAM:     So Your Honor's question was that the

10:38:08   2   first time the word computer is introduced in that claim is

10:38:12   3   in the body of the claim that reads entering the desired

10:38:16   4   partial volume data into a computer and the term that we

10:38:21   5   submitted for Your Honor's construction is at the end of

10:38:25   6   that claim which reads using the computer to computationally

10:38:30   7   --

10:38:30   8                THE COURT:    I understand that.     I understand

10:38:32   9   that.   But what I'm not understanding is those are both the

10:38:3510     same computer.   Right?

10:38:3811                  MR. LAM:     That's correct, Your Honor.

10:38:3912                  THE COURT:    They're both talking about the same

10:38:4113     computer.   So how is it that I am supposed to say the

10:38:4514     computer that is the subject of the entering steps is

10:38:4815     subject to Section 112(6)?     That's what you need to convince

10:38:5316     me because those are both the same computers.        The first

10:38:5817     time the computer is referenced is not with respect to a

10:39:0318     function, but yet you want me to say that it's the same

10:39:0819     computer and therefore I would be saying that computer is

10:39:1420     subject to Section 112(6).

10:39:1721                  MR. LAM:     That's right, Your Honor.     That is our

10:39:2022     position.   The reason is that that --

10:39:2223                  THE COURT:    But what I need you to tell me is

10:39:2624     why I should and can do that based on precedent.

10:39:3025                  MR. LAM:     Your Honor, the reason is that the
   Case 1:18-cv-01599-MN Document 132 Filed 07/10/20 Page 27 of 123 PageID #: 6641
                                                                             27


10:39:32   1   same computer must satisfy all limitations of claim 40.          The

10:39:39   2   antecedent "a computer" is the same as the subsequent "the

10:39:44   3   computer."   We know from the last limitation of the claim

10:39:47   4   that the computer has to computationally calculate an

10:39:50   5   optimized beam arrangement.     And the Williamson question is,

10:39:55   6   does the term computer there connote sufficient structure to

10:40:00   7   perform that recited function.      And in order to satisfy --

10:40:05   8                THE COURT:   Let me understand.      If the claim,

10:40:08   9   claim 40, if it ended after the in response step, then that

10:40:1810     computer in that claim would not be subject to

10:40:2111     Section 112(6); is that right?

10:40:2512                  MR. LAM:   It depends on the rest of the claim

10:40:2713     limitations, Your Honor, if we exclude --

10:40:3014                  THE COURT:   No, I'm asking you, I'm asking you

10:40:3215     if the claim ended after the in response to the desired

10:40:4016     partial volume data step, then that computer is not subject

10:40:4617     to 112(6).   Is that right?

10:40:5018                  MR. LAM:   Your Honor, I'm afraid the answer is

10:40:5219     no, because in response to the desired partial volume data,

10:40:5720     the computer that must computationally approximate, you

10:41:0121     would have to look to whether or not the claim imparts

10:41:0722     sufficient structure for the computationally approximate

10:41:1123     function.

10:41:1124                  THE COURT:   Let me ask you this.      Let's say it

10:41:1425     stopped after the entering step, is that computer subject to
   Case 1:18-cv-01599-MN Document 132 Filed 07/10/20 Page 28 of 123 PageID #: 6642
                                                                             28


10:41:20   1   112(6)?

10:41:21   2                MR. LAM:    Then the answer is no.     Taking a

10:41:23   3   consistent approach.    Because therein you would have a claim

10:41:27   4   that -- using claim 40 as the example, where the claim has a

10:41:33   5   period and the claim stops after the first instance of the

10:41:37   6   word computer, there would be no functional recitation

10:41:42   7   attributed to the computer terminology.

10:41:54   8                THE COURT:    Okay.

10:41:55   9                MR. LAM:    And this is an important point, other

10:41:5710     than the notion that the computer must receive data that's

10:42:0011     being entered into it and for that purpose, Your Honor, and

10:42:0312     this is a key distinction, a generic computer that anyone

10:42:0813     could understand would be able to carry out that function.

10:42:1514     We know computers accept data.      We know computers store

10:42:1815     data.   We know they process data.     But our point is when

10:42:2216     you're talking about functionality such as computationally

10:42:2717     calculate the radiation beam arrangement, we have to look

10:42:3018     for something more.     It's not a general purpose conventional

10:42:3519     or garden variety computer that carries out those functions,

10:42:3920     it has to be something different.      So the question is does

10:42:4321     the word computer suffice?     The answer is no, it doesn't

10:42:4822     suffice under the Williamson standard.

10:42:5023                  Your Honor, I would entertain any other

10:42:5524     questions the Court has before I start addressing some of

10:42:5825     the points that BMI counsel made, but I appreciate that this
   Case 1:18-cv-01599-MN Document 132 Filed 07/10/20 Page 29 of 123 PageID #: 6643
                                                                             29


10:43:04   1   particular issue that Your Honor raised is critical.

10:43:14   2               THE COURT:     I don't have anymore questions.       Go

10:43:16   3   ahead and give me whatever you think I should know.

10:43:19   4               MR. LAM:    Let's go to number 6, Mr. Martinez.

10:43:28   5               Your Honor, I just would like to point out that

10:43:31   6   although I heard BMI counsel say that Williamson did not,

10:43:36   7   Your Honor, do any prior guidance, Williamson itself talks

10:43:39   8   about what it expressly overruled.      We highlighted the

10:43:43   9   passages from Williamson here.      Your Honor is familiar with

10:43:4610     the case, but this is why we're focused on the Williamson

10:43:4911     case and it has established a standard that I don't think

10:43:5212     anything that BMI counsel has raised purports to undo.          The

10:43:5713     Williamson standard is whether the disputed term connotes

10:44:0414     sufficient structure to perform the recited function.

10:44:0715     That's what Your Honor just spent the last three minutes

10:44:1116     looking at claim 40 for.

10:44:1317                 Mr. Martinez, let's go to number 2.

10:44:2118                 I'll recap, Your Honor, why means-plus-function

10:44:2619     construction should apply under Williamson and under the

10:44:2920     Sarif decision that Judge Stark issued on number three,

10:44:3721     slide number three in Varian's presentation, Your Honor,

10:44:4022     these are the recited functions that correspond to the

10:44:4423     computer terms that we submitted for the Court's

10:44:4824     construction.   They're separate from the data entry aspects

10:44:5225     or the other functions that BMI counsel highlighted in
   Case 1:18-cv-01599-MN Document 132 Filed 07/10/20 Page 30 of 123 PageID #: 6644
                                                                             30


10:44:56   1   various other parts of the claims, whether they were the

10:44:59   2   same claims or different claims.

10:45:01   3                  These functions are computationally obtain a

10:45:06   4   proposed beam arrangement on or a proposed set of beam

10:45:11   5   weights.   Computationally change the arrangement

10:45:16   6   iteratively.    Computationally calculate and optimized the

10:45:20   7   arrangement.    Those are the functions for which we have to

10:45:23   8   answer the question, does the word computer suffice as

10:45:26   9   structure to carry out those functions?       And the answer is

10:45:3010     no.

10:45:3611                    How do we know?   Well, we go to slide 7,

10:45:4212     Mr. Martinez.    Here is how we know, Your Honor, that

10:45:4713     computer does not connote specific structure.        And BMI

10:45:5014     counsel quoted the same excerpts from the patent

10:45:5415     specifications, Your Honor.      Because these patent

10:45:5616     specifications separate now from any given algorithm or

10:46:0317     simulated anneal algorithm, both the '283 and '096 Patents

10:46:0918     refer to computers generically.      The specifications refer to

10:46:1219     a conventional computer or even a set of computers, in other

10:46:1620     words, it can be more than one.      It refers to --

10:46:1921                    THE COURT:   Do you agree that in looking to see

10:46:2122     whether or not the term is subject to Section 112(6) that I

10:46:2923     should look at all of the intrinsic evidence including

10:46:3424     looking for structure in the claims as well as in the

10:46:3625     specification?
   Case 1:18-cv-01599-MN Document 132 Filed 07/10/20 Page 31 of 123 PageID #: 6645
                                                                             31


10:46:37   1               MR. LAM:     Your Honor, I do agree that the Court

10:46:43   2   should look to all of the intrinsic evidence if the claim

10:46:46   3   language itself does not answer that question.        And as we

10:46:49   4   know, the claim language itself just says the word computer

10:46:51   5   to computationally do something.      But here we're looking to

10:46:59   6   the specification and we're looking to what computer might

10:47:02   7   mean separate from any specific algorithm and what computer

10:47:06   8   might mean is conventional or set of computers or suitable,

10:47:14   9   we know the patent would not recommend something not

10:47:1710     suitable and the patent says for illustration purposes only

10:47:2111     a pentium computer could be utilized.       The point here is

10:47:2612     that standing alone computer does not connote any specific

10:47:2913     structure, especially for carrying out the recited functions

10:47:3314     that we're focused on.

10:47:4015                 Let's go to number 8.      Your Honor, we know this

10:47:4616     because BMI has repeatedly made our point for us.         These are

10:47:5017     quotes of BMI's own statements from their reply brief and I

10:47:5418     have given the joint page brief citation on slide 8 of

10:47:5819     Varian's presentation.    These are BMI's own statements.

10:48:0220     Their expert, Dr. Ramsey, says the same thing.        And what

10:48:0621     they say are the specifications in the first bullet point,

10:48:1022     the specifications of both patents articulate what needs to

10:48:1423     be done or is accomplished by the computer, outline the

10:48:1724     structure, including the types of computer algorithms that

10:48:2025     define the structure.    Yes, that's our point.      The function,
   Case 1:18-cv-01599-MN Document 132 Filed 07/10/20 Page 32 of 123 PageID #: 6646
                                                                             32


10:48:23   1   the second bullet point, Your Honor, the function being

10:48:26   2   performed is directly associated with, or linked to steps

10:48:29   3   for determining an optimized radiation beam arrangement.

10:48:34   4   These steps being clearly defined algorithmic operations set

10:48:38   5   out in the specification, to transform the computer to a

10:48:42   6   specific purpose computer.     That is every functional

10:48:46   7   recitation that we've raised for the Court's construction is

10:48:50   8   for a specific purpose.    That is the reason why saying

10:48:55   9   computer isn't sufficient.

10:48:5910                 And finally, in the last bullet point, Your

10:49:0211     Honor, both BMI and its expert refer to operations

10:49:0712     associated with treatment planning and radiation dosimetry

10:49:1213     that go well beyond general data processing and routine

10:49:1614     computation of a generic computationally device.

10:49:2115                 So, Your Honor, in your previous question to me

10:49:2316     about claim 40 about whether or not if the claim had ended

10:49:2717     after the phrase entering data into the computer, would that

10:49:3118     computer be subject to Williamson and Section 112(6), the

10:49:3719     answer is no, because we know any computer can accept data,

10:49:4120     but we're not talking about functions that only amount to

10:49:4421     routine acceptance of data, we're talking about functions

10:49:4922     that require computationally retaining and optimizing.

10:49:5923                 Your Honor, I don't know whether Your Honor

10:50:0124     wants me to get into the Sarif case at length.        Let's go to

10:50:0725     number 10, Mr. Martinez.
   Case 1:18-cv-01599-MN Document 132 Filed 07/10/20 Page 33 of 123 PageID #: 6647
                                                                             33


10:50:12   1                 We think that Judge Stark's decision in Sarif is

10:50:16   2   completely on point.     And, Your Honor, BMI has basically

10:50:19   3   shifted its attack on Sarif.     BMI previously asserted that

10:50:25   4   Judge Stark basically bypassed an analysis of the question

10:50:28   5   why means-plus-function construction should apply under

10:50:32   6   Williamson, and we've block quoted Sarif, we block quoted it

10:50:39   7   in the joint brief at page 32.      It's the same excerpt that

10:50:44   8   we block quoted.    But now that BMI was obviously wrong given

10:50:51   9   the analysis that we've reproduced here, it's introduced

10:50:5610     several other ways of trying to avoid Sarif or distinguish

10:51:0111     Sarif.

10:51:0412                   Mr. Martinez are you able to pull up BMI slide

10:51:0913     123?

10:51:1714                   THE COURT:   I have it.

10:51:2015                   MR. LAM:   We'll get it also, Your Honor.

10:51:2216                   THE COURT:   I have it.   It's already in front of

10:51:2517     me.    Do you want to just tell me what your argument is?

10:51:2818                   MR. LAM:   Yes.   Your Honor, they make three

10:51:3019     points, BMI makes three points on slide 123, different

10:51:3420     patent, different history, et cetera.       Of course it's a

10:51:3721     different patent.   If Judge Stark had evaluated the same

10:51:4122     patent we wouldn't be here.     Did not involve method claims.

10:51:4423     That's the argument we heard about I think based on the

10:51:4724     Masco case.   But nobody, Your Honor, is disputing that

10:51:5325     Williamson and means-plus-function construction can apply to
   Case 1:18-cv-01599-MN Document 132 Filed 07/10/20 Page 34 of 123 PageID #: 6648
                                                                             34


10:51:58   1   claim terms in method claims.     And Your Honor, if BMI is

10:52:05   2   denying that now, I have case cites that I would like to

10:52:09   3   offer the Court to the contrary.      One is Media Rights v.

10:52:14   4   Capital One Financial.    The F.3d citation is 800, F.3d 1366.

10:52:26   5   The Media Rights case, in the Media Rights case the Federal

10:52:31   6   Circuit not only applied means-plus-function determination

10:52:34   7   to a means plus, it applied a Williamson analysis to that

10:52:38   8   term and the term there, it wasn't computer, otherwise we

10:52:41   9   would have cited it, Your Honor, was compliance mechanism.

10:52:4610                  Another case is T-JAT, that's T-J-A-T, T-JAT

10:52:5411     Systems v. Expedia, that was an August 20, 2019 decision by

10:53:0112     Judge Andrews in this district.      The Westlaw citation is

10:53:0713     2019 WL, for Westlaw, 3944014.      And in that instance, Judge

10:53:2114     Andrews applied Williamson as well to the term "virtual

10:53:2515     client entity" in a method claim.      I don't know whether BMI

10:53:2816     is denying that you can ever apply means-plus-function as

10:53:3117     opposed to step-plus-function treatment or Williamson

10:53:3418     treatment to a term in a method claim, but if that's BMI's

10:53:3819     argument, it's firmly refuted.

10:53:4020                  Lastly on this slide, BMI says that Judge Stark

10:53:4721     in Sarif did not hold that computer is a nonce word.         That's

10:53:5122     right.   He did not say the phrase nonce word like an

10:53:5523     incantation, but he did find that in the Sarif case the

10:54:0124     phrase computer adapted to did not connote sufficient

10:54:0525     structure for the recited functions that he was analyzing.
   Case 1:18-cv-01599-MN Document 132 Filed 07/10/20 Page 35 of 123 PageID #: 6649
                                                                             35


10:54:08   1   And that's the question that's being posed here the same

10:54:11   2   way.

10:54:20   3                In addition to the Sarif case, Your Honor,

10:54:25   4   Mr. Martinez, if we can go back to Varian's presentation,

10:54:30   5   slide number 13, we have other cases that applied Williamson

10:54:47   6   treatment to variations of computer terminology, whether it

10:54:52   7   was computer itself or computer system and other variants.

10:54:57   8   These, Your Honor, were pre-Williamson.       This was when the

10:55:01   9   presumption against means-plus-function treatment was still

10:55:0610     strong.   So even pre-Williamson courts have applied

10:55:1111     Section 112(6) to computer.     This is in addition to Judge

10:55:1512     Stark's decision in Sarif.

10:55:1813                  Now I'll turn to some other points in BMI's

10:55:2114     presentation.   So let's pull up BMI's presentation again,

10:55:2515     Mr. Martinez.

10:55:3016                  Let's go to 111, Your Honor.      I have taken the

10:55:4117     liberty of orange highlighting some of the snippets of BMI's

10:55:4618     presentation that they submitted and exchanged with us

10:55:4919     yesterday.   Here they have quoted the Williamson standard.

10:55:5320     We all agree that that's the proper standard.        Yet on the

10:55:5621     next slide, 112, BMI 112, every Federal Circuit case they

10:56:0522     cite here, Your Honor, is pre-Williamson.

10:56:0823                  BMI also repeatedly refers to the Apple case.

10:56:1224     We heard BMI counsel mention that during oral argument.          I

10:56:1725     counted five or six times the Apple case shows up in the
   Case 1:18-cv-01599-MN Document 132 Filed 07/10/20 Page 36 of 123 PageID #: 6650
                                                                             36


10:56:21   1   slide deck.   And again, this was raised a few days ago to

10:56:25   2   us, so we scrutinized it and we actually found a

10:56:28   3   post-Williamson case that really puts Apple v. Motorola into

10:56:33   4   context.    I'll give Your Honor that case citation.       It's

10:56:37   5   called Grecia v. Samsung.     Grecia is spelled G-R-E-C-I-A.

10:56:44   6   And in Grecia, the Federal -- the reporter cite is 780 Fed

10:56:54   7   appendix 912 (7).   It was an August 20, 2019, decision.

10:57:03   8   August 20, 2019.    In the Grecia case the Federal Circuit

10:57:07   9   said that the plaintiff's reliance on this Apple v. Motorola

10:57:1110     case was misplaced because Williamson specifically overruled

10:57:1511     the strong presumption that had been applicable during the

10:57:2012     Apple case.

10:57:2113                   The pincite for that criticism, Your Honor, is

10:57:2514     page 916.    So 780 Fed Appendix at page 916.

10:57:3315                   Let's move on to slide 113.     Here, Your Honor, I

10:57:4016     notice that BMI put the phrase computing unit in the

10:57:4617     structural words column, but there is no per se

10:57:5018     classification of computing unit as a structurally

10:57:5419     sufficient term.    We just discussed four cases, three of

10:57:5820     which were pre-Williamson plus the Sarif case that say

10:58:0221     otherwise.    What BMI apparently is relying on shows up on

10:58:0622     the next slide.    They're apparently relying the Inventio

10:58:1023     case which was again pre-Williamson.       And Inventio, which I

10:58:1524     read recently --

10:58:1725                   THE COURT:   What about, wasn't the Samsung case,
   Case 1:18-cv-01599-MN Document 132 Filed 07/10/20 Page 37 of 123 PageID #: 6651
                                                                             37


10:58:20   1   wasn't that this year that's cited in Inventio, so I don't

10:58:26   2   think that the fact that it's pre-Williamson is too

10:58:28   3   compelling.

10:58:29   4                 MR. LAM:   Which Samsung case, Your Honor?

10:58:32   5                 THE COURT:   The Samsung case that's in the next

10:58:34   6   bullet point.

10:58:35   7                 MR. LAM:   Samsung v. Prisua.    I have a word

10:58:41   8   about this --

10:58:42   9                 THE COURT:   You're trying to tell me that

10:58:4610     Inventio, that was pre-Williamson so don't pay attention to

10:58:4911     it.   I'm saying the Samsung case that is referenced there

10:58:5312     for the point is citing the Inventio case.

10:58:5613                   MR. LAM:   That's correct, Your Honor.      But I'll

10:58:5814     also point out that Inventio repeatedly refers to the strong

10:59:0215     presumption back when a strong presumption still applied.

10:59:0616     I'll give Your Honor the pincites for where Inventio

10:59:1217     specifically explicitly relies on the strong presumption.

10:59:1718     Same case citation that BMI counsel provided here and the

10:59:2119     strong presumption explicitly appears on pages 1356 and

10:59:3020     1358, and again on 1360, 1360.      The court in Inventio, Your

10:59:3821     Honor, also found that a function of the computing unit was

10:59:4122     to store and execute a program.      I think that's on pages

10:59:4623     1359 and 1360.   Storing and executing a program like

10:59:5224     accepting data entry is a routine computing function, so

10:59:5725     here a generic computing unit would work in that context.
   Case 1:18-cv-01599-MN Document 132 Filed 07/10/20 Page 38 of 123 PageID #: 6652
                                                                             38


11:00:05   1   Inventio wasn't about computationally optimizing a radiation

11:00:10   2   beam arrangement.

11:00:12   3                Let's move on to number 115.      Your Honor, I

11:00:18   4   orange highlighted the question that BMI says is being

11:00:23   5   presented.   That's not the correct test.      They did reproduce

11:00:28   6   the correct test under Williamson a few slides earlier, but

11:00:32   7   the test is not whether the disputed term connotes any

11:00:36   8   structure at all, the test is whether the term connotes

11:00:41   9   sufficient structure for the recited function.

11:00:4710                  116, Mr. Martinez.

11:00:5011                  Your Honor was right about the PTAB decision.

11:00:5412     It's literally two sentences, Your Honor.       Patent owner -- I

11:01:0013     highlighted those two sentences in orange where the PTAB

11:01:0514     acknowledges that the patent owner argued that there is a

11:01:0915     rebuttable presumption and the PTAB notes that the patent

11:01:1416     owner also contends an ordinarily skilled artisan would have

11:01:1817     understood, readily understood what a computer is.          That's

11:01:2218     it, on those two basis the Patent Office or the PTAB

11:01:2519     concludes that it agrees with the patent owner.        So

11:01:2820     literally a two-sentence treatment of the Williamson issue.

11:01:3221                  In fact, this entire decision does not even

11:01:3422     acknowledge Williamson.    It doesn't cite Williamson.       And in

11:01:3823     any event, as Your Honor pointed out, the PTAB construction

11:01:4224     or nonconstruction in this case doesn't bind this Court.

11:01:4525                  117, please, Mr. Martinez.
   Case 1:18-cv-01599-MN Document 132 Filed 07/10/20 Page 39 of 123 PageID #: 6653
                                                                             39


11:01:48   1                So here we have all the other functionality and,

11:01:52   2   Your Honor, we eluded to this earlier, from various claims

11:01:56   3   that invoke the term computer, these are all data entry --

11:02:02   4   predetermined prescription entered into the computer,

11:02:05   5   graphically entered into the computer and so forth.         These

11:02:08   6   other data entry aspects of the claims, Your Honor, are

11:02:12   7   distinct from the recited functions of computationally

11:02:17   8   obtaining a proposed arrangement or a set of proposed

11:02:21   9   weights, computationally changing the arrangement or

11:02:2510     computationally calculating an optimized beam arrangement.

11:02:3011     Again, the test is whether computer by itself, the term,

11:02:3312     connotes sufficient structure for those recited functions.

11:02:3813     These various data entry aspects of the computer, Your

11:02:4214     Honor, we acknowledge they exist elsewhere in the claims.

11:02:4615     They don't speak to the issue that we have raised for the

11:02:4816     Court's construction.    The notion that one can enter data

11:02:5217     into the computer doesn't resolve the relevant question.

11:02:5518                  Let's move on to 119.     Your Honor, BMI's counsel

11:03:0519     did not focus on this argument, but we saw it in their

11:03:0820     slides.   It looks like a claim differentiation argument, but

11:03:1221     as we explained in the joint brief at page 29, claim

11:03:1622     differentiation does not apply to a means-plus-function

11:03:2023     analysis.

11:03:2024                  And then finally on slide 121, these dictionary

11:03:3125     definitions, Your Honor, we think only support our position
   Case 1:18-cv-01599-MN Document 132 Filed 07/10/20 Page 40 of 123 PageID #: 6654
                                                                             40


11:03:34   1   because as you'll see that I have highlighted here, these

11:03:38   2   definitions are premised on generic computer functions,

11:03:42   3   stored, retrieved, processed data.      Not the recited

11:03:47   4   functions, not the recited functions in the computer terms

11:03:50   5   that we submitted for the Court's construction.

11:03:56   6               Let's go to their last slide, number 142 with

11:04:01   7   the additional authorities.

11:04:03   8               Your Honor, I highlighted every Federal Circuit

11:04:07   9   case on this list.    All of them except for the Samsung v.

11:04:1110     Prisua case were pre-Williamson as I noted earlier.         The

11:04:1611     Samsung v. Prisua case itself, Your Honor, was an IPR case

11:04:2112     in which the Federal Circuit found that the board improperly

11:04:2613     invalidated claims for indefiniteness which was beyond the

11:04:3114     board's statutory authority.     Neither party in the IPR or

11:04:3415     the parallel district court litigation raised this

11:04:3916     means-plus-function treatment.      It was something that was

11:04:4317     raised by the board sua sponte and the Federal Circuit found

11:04:4718     that the board's reasoning was self contradictory.         And in

11:04:5119     any event, the IPR that was at issue in the Samsung v.

11:04:5720     Prisua case was still subject to the broadest reasonable

11:05:0021     interpretation standard, BRI, back when BRI still applied,

11:05:0722     before claim construction standards were reconciled for both

11:05:1123     IPR proceedings and district court proceedings, after

11:05:1424     November of 2018.

11:05:1725                 Ultimately, Your Honor, none of these
   Case 1:18-cv-01599-MN Document 132 Filed 07/10/20 Page 41 of 123 PageID #: 6655
                                                                             41


11:05:19   1   authorities undue or even purport to undue the standard that

11:05:25   2   was established.   If Your Honor has no other questions, I'll

11:05:28   3   turn it over.

11:05:31   4                 THE COURT:   Okay.   Thank you.

11:05:37   5                 MR. EDWARDS:   Your Honor, this is Jeremy Edwards

11:05:40   6   again.   If I may respond briefly to a couple of points.

11:05:43   7                 THE COURT:   Very briefly.    We have been going

11:05:45   8   more than an hour and we're on one term, so you're running

11:05:48   9   out of time, so you have two minutes.

11:05:5010                   MR. EDWARDS:   Apple is still the law after

11:05:5211     Williamson for computer implemented inventions.        Scientific

11:05:5712     Calculations v. Adtran in 2016, Judge Robinson's decision,

11:06:0113     says, "Williamson overruled the strength of the presumption

11:06:0414     applied in Apple, but Apple remains on point for computer

11:06:0915     implemented inventions that do not employ

11:06:1216     means-plus-function language."

11:06:1417                   That's a doctrine point that is correct and that

11:06:1918     we believe Varian simply is wrong.

11:06:2119                   Now, Varian implied that we are proposing some

11:06:2620     sort of categorical rule for what is and is not a nonce

11:06:3121     word.    That's not what we're doing.    The MPEP that we

11:06:3422     provided was simply to show that these decisions have been

11:06:3723     data logged and to show that on the computer side of things

11:06:4124     often time these things end up on the structural side.          It's

11:06:4425     not a hard and fast rule.     You have to look at the intrinsic
   Case 1:18-cv-01599-MN Document 132 Filed 07/10/20 Page 42 of 123 PageID #: 6656
                                                                             42


11:06:48   1   evidence, of course.

11:06:49   2                 Finally, we do think that Varian's counsel

11:06:54   3   misstated the standard why concluding that the claims don't

11:06:56   4   recite a specific structure.       That's not required under the

11:06:59   5   Federal Circuit case law that I cited earlier.        It does not

11:07:02   6   have to connote a specific structure.       A class is

11:07:05   7   sufficient.   And that's what we have here, more than that.

11:07:08   8   So the rest of the points we'll leave to the briefs and I

11:07:12   9   think we can move on to the '175 Patent unless Your Honor

11:07:1510     has more questions.

11:07:1711                   THE COURT:    No.    Let's move on.

11:07:2012                   MR. EDWARDS:    Let me get myself there and try to

11:07:2513     bring up the slide show.     I'm not a computer wiz, so it

11:07:3714     might take a moment.    Are you seeing our slides, Your Honor,

11:07:4715     with the '175 Patent?      Your Honor, can you see the slide

11:07:5816     that depicts the '175 Patent?

11:08:0117                   THE COURT:    No.

11:08:1018                   MR. EDWARDS:    I thought I was already sharing my

11:08:1319     screen.   Let me try again.       How about now, Your Honor?

11:08:1720                   THE COURT:    Yes.

11:08:1821                   MR. EDWARDS:    Excellent.

11:08:2022                   I'm going to skip the recitation about how nifty

11:08:2523     the '175 Patent is and just jump to our main points.

11:08:3224                   The competing constructions, there is three

11:08:3525     terms, but I'll just go with objective cost function to
   Case 1:18-cv-01599-MN Document 132 Filed 07/10/20 Page 43 of 123 PageID #: 6657
                                                                             43


11:08:40   1   start.   We're suggesting it's a plain and ordinary meaning.

11:08:43   2   It's well understood in art, but if a construction is

11:08:46   3   required, we can live with the mathematical function that

11:08:48   4   determines a value based upon factors.

11:08:51   5                THE COURT:    Is the value there a cost value, is

11:08:54   6   it a number, what is it?

11:08:55   7                MR. EDWARDS:    It doesn't have to be, Your Honor,

11:08:57   8   and the claims don't require that.      And we don't think the

11:09:01   9   intrinsic evidence supports limiting it that way.         If you're

11:09:0510     going to graph additional limitations on claim terms, there

11:09:0911     has to be sufficient justification in the intrinsic

11:09:1212     evidence.

11:09:1213                  THE COURT:    Okay.   But why isn't it a cost

11:09:1614     value?

11:09:1615                  MR. EDWARDS:    Why isn't it a cost value?

11:09:1816                  THE COURT:    It's an objective cost function, I'm

11:09:2017     not graphing anything, I'm using the language there, what is

11:09:2318     the value there if it's not a cost value?

11:09:2619                  MR. EDWARDS:    Well, this is some complicated

11:09:2920     math that I'm not sure I completely understand, but I do

11:09:3321     understand that a function can determine a value that is

11:09:4022     another function and not necessarily a numerical value.          So

11:09:4523     to limit it to a numerical value --

11:09:4824                  THE COURT:    I have moved on from numerical

11:09:5025     value.   I asked you if it's a cost value.      You just have
   Case 1:18-cv-01599-MN Document 132 Filed 07/10/20 Page 44 of 123 PageID #: 6658
                                                                             44


11:09:54   1   it's a value.    What kind of value?    Is it a cost value?

11:09:58   2                  MR. EDWARDS:   I don't think necessarily, and I

11:10:00   3   don't think anybody is proposing that it has to be a cost

11:10:04   4   value --

11:10:04   5                  THE COURT:   But I'm asking you that, because

11:10:06   6   let's say I think value is too broad, so what kind of value

11:10:12   7   is it?   Their position is, look, you have an equation here

11:10:16   8   that is essentially -- you could include any, any

11:10:22   9   mathematical equation would fit with what -- with your

11:10:2710     description.    So let's say I'm sensitive to that and I say

11:10:3211     it seems kind of broad to me, how are we supposed to make

11:10:3612     this actually approximate something that is related to an

11:10:4013     objective cost function?

11:10:4314                    MR. EDWARDS:   Well, the terms of the claim

11:10:4615     elsewhere talk about the details of the cost function.          Let

11:10:5216     me see if I can pull up an example.

11:10:5417                    THE COURT:   Your own expert said that it

11:10:5718     included a function built upon an analysis of objective

11:11:0119     factors; right?

11:11:0220                    MR. EDWARDS:   Yes.   Can --

11:11:0421                    THE COURT:   So objective factors, I assume

11:11:0622     you're okay with it being objective factors?

11:11:1023                    MR. EDWARDS:   I don't know about the factors

11:11:1224     being objective.    The function is objective.      But if I may

11:11:1525     point you to any of the asserted claims where this appears,
   Case 1:18-cv-01599-MN Document 132 Filed 07/10/20 Page 45 of 123 PageID #: 6659
                                                                             45


11:11:19   1   for instance claim 13, let me see if I have that claim 13

11:11:31   2   talks about this objective function T and tells us what it

11:11:34   3   includes, a dosimetric cost term and a delivery cost term.

11:11:40   4   And then it tells you what those things represent.         But

11:11:42   5   that's other claim language, Your Honor.       That's not used to

11:11:45   6   define objective cost function.      So when the claims are

11:11:51   7   providing detail about what the objective cost function is

11:11:54   8   doing, it's right there in other language.        So we don't see

11:11:57   9   how it's proper to further limit this objective cost

11:12:0110     function language when the details of it are elsewhere

11:12:0511     provided in the claim.

11:12:0812                  Now, our expert also said that this is a well

11:12:1213     understood term of art.    I would like to point out that

11:12:1514     there is no lexicography in the patent for cost function and

11:12:1915     there is no express disavowal of claim scope in the file

11:12:2216     history.   Dr. Ramsey explained that this is a term that has

11:12:2617     a plain and ordinary meaning and doesn't need further

11:12:3018     construction.    And I notice something interesting.

11:12:3219     Dr. Solberg who is Plaintiff's -- excuse me, Defendant's

11:12:3620     other expert who submitted a declaration for claim

11:12:3921     construction, he had no problem talking about objective cost

11:12:4222     functions without talking about numerical values or

11:12:4723     iterativeness.   If you look, I can pull up part of his

11:12:5024     declaration here on slide 129, all he said was the cost

11:12:5525     function was an input into the opposite pages algorithm and
   Case 1:18-cv-01599-MN Document 132 Filed 07/10/20 Page 46 of 123 PageID #: 6660
                                                                             46


11:12:59   1   defines one or more parameters to the opposite.        We think

11:13:04   2   this speaks to our point which is you don't need to further

11:13:07   3   define this term.   Their expert didn't need to when he was

11:13:10   4   talking about it in his declaration.

11:13:12   5               Now, if Your Honor is inclined to put some meat

11:13:16   6   on this and provide perhaps our alternate construction and

11:13:19   7   is trying to weigh that against Varian's proposed

11:13:24   8   construction, I would say the word "numerical" doesn't

11:13:27   9   appear anywhere in the '175 Patent.      The word "iteratively"

11:13:3210     doesn't appear anywhere in the '175 Patent.        And Varian does

11:13:3611     point to the fact that the '175 Patent incorporates the '283

11:13:4012     and '096 Patents by reference.      And it is true there are

11:13:4413     many references to iterativeness in those patents.         But I

11:13:4914     would also note that many of the claims in those patents

11:13:5115     have separate claim limitations expressly requiring quote

11:13:5616     incorporating a cost function at each iteration.         So when it

11:14:0217     comes time to specify the cost functions used iteratively,

11:14:0718     the claim language in those other patents does exactly that,

11:14:1019     which to us implies they should not be doing that here in

11:14:1320     the '175 Patent.

11:14:1521                 Perhaps another point, maybe a more minor point,

11:14:1822     but if you look at the abstract of the '283 Patent, it

11:14:2123     refers to, "an iterative cost function."

11:14:2424                 Well, that would be redundant if a cost function

11:14:3125     was necessarily iterative.     So all of this is to say that
   Case 1:18-cv-01599-MN Document 132 Filed 07/10/20 Page 47 of 123 PageID #: 6661
                                                                             47


11:14:35   1   there is -- in the '283 and '096 Patents that cross

11:14:38   2   functions are not by definition iterative.        Dr. Ramsey also

11:14:45   3   confirmed that in his declaration, which is joint appendix

11:14:50   4   1214.

11:14:51   5                 I do want to note that Varian's proposed

11:14:55   6   construction seems to give rise to some confusion, even to

11:14:59   7   Varian in its own briefing.     Varian points to the idea that

11:15:05   8   the cost function is evaluating with respect to a plurality,

11:15:11   9   each in a plurality of intensity maps.       They say that means

11:15:1610     it's done iteratively.    What do they conclude in their brief

11:15:2111     at page 56?   They say that that means, "the objective cost

11:15:2512     function is applied to each intensity map iteratively."          The

11:15:3113     claims don't say any such thing to the fact that there are

11:15:3514     multiple intensity maps to be involved doesn't mean that

11:15:3915     each map gets evaluated iteratively or multiple times.

11:15:4416     Varian talks itself in circles on that which we think really

11:15:4817     confuses a jury if you adopt the iterative value on the cost

11:15:5318     function.

11:15:5319                   A final point I would like to make on this.

11:15:5620     Varian is talking about calling these costs, these factors,

11:16:0021     saying they're factors used to -- iteratively used to

11:16:0322     optimize a beam arrangement.     Those factors, as I mentioned,

11:16:0723     are already mentioned in the claims elsewhere and in the

11:16:1024     '175 Patent where it talks about factors it's talking about

11:16:1325     treatment plan efficiency and dosimetric.       Those show up as
   Case 1:18-cv-01599-MN Document 132 Filed 07/10/20 Page 48 of 123 PageID #: 6662
                                                                             48


11:16:19   1   the dosimetric term and cost term in the other claim

11:16:23   2   language.   So it's not clear to us why we should be talking

11:16:26   3   about the nature of those factors as part of the definition

11:16:29   4   of the cost function when it's already spelled out that

11:16:34   5   those factors are part of other claim language.

11:16:38   6                It's hard for us to know what to make of

11:16:41   7   Varian's proposal on this front and we think a jury would

11:16:44   8   struggle with that, too.     That's all that I have to say in

11:16:49   9   addition to the briefs about this particular claim term, so

11:16:5210     I would turn it over to counsel for Varian, unless Your

11:16:5511     Honor has questions.

11:16:5612                  THE COURT:    No.    That's fine.   Thank you.

11:17:0213                  MR. WONG:    Good morning.    This is Ryan Wong from

11:17:0514     Keker on behalf of Varian.       I'll be handling the '175 and

11:17:0815     the '490 terms.   Before I start, I would -- does Your Honor

11:17:1316     have any questions that the Court would like to ask?

11:17:1917                  THE COURT:    No.    Thanks for asking.

11:17:2118                  MR. WONG:    Okay.    So I think the question here,

11:17:2519     and some of Your Honor's questions eluded to this, is

11:17:3020     whether the proposed construction of objective cost function

11:17:3521     from BMI has enough meat on the bones, using Mr. Edwards'

11:17:4122     phrase, so that it wouldn't cover basically any sort of

11:17:4523     mathematical function.    And we have here slide 16.       Thank

11:17:5024     you, Mr. Martinez, from Varian's slide deck.

11:17:5425                  And first of all, the reason to construe this
   Case 1:18-cv-01599-MN Document 132 Filed 07/10/20 Page 49 of 123 PageID #: 6663
                                                                             49


11:17:58   1   term is exactly the concerns I believe Your Honor raised

11:18:02   2   with the question of what type of value is being determined

11:18:07   3   here and what kind of factors are being considered.

11:18:14   4                 And, you know, the dispute over whether or not a

11:18:18   5   value is numeric or not, I think defining the value as being

11:18:24   6   a cost value is certainly better than not saying anything at

11:18:27   7   all about what the value is.     So if Your Honor is inclined

11:18:32   8   to further specify that the mathematical function determines

11:18:39   9   a cost value, I think that is okay.      I'm not exactly sure

11:18:4410     what type of value could be determined by a mathematical

11:18:4911     function besides a numerical value, but at least cost

11:18:5412     provides some additional meaning as to what type of value is

11:18:5813     determined.   But the reason why again this claim should be

11:19:0114     construed is because --

11:19:0315                   THE COURT:   What do you say to the argument that

11:19:0616     it's really not as broad as Defendants suggest it is because

11:19:1217     other aspects of the claims mimic it, the claims require

11:19:2018     that the cost function be based on certain inputs, so

11:19:2519     although in the abstract you could say yeah, it could be any

11:19:3020     equation, as is used in the claim is not as broad as you're

11:19:3721     suggesting.

11:19:3922                   MR. WONG:    And so, Your Honor, we actually agree

11:19:4323     with that.    The proposed construction that Varian has

11:19:5024     advanced we agree is reflected in the surrounding claim

11:19:5625     language.    Now, the thing is this is the first time that we
   Case 1:18-cv-01599-MN Document 132 Filed 07/10/20 Page 50 of 123 PageID #: 6664
                                                                             50


11:19:59   1   have actually heard BMI acknowledge that.       We had prior

11:20:04   2   conversations, you know, even before the meet and confer

11:20:07   3   leading up to this hearing and that was with prior counsel

11:20:10   4   for BMI, but BMI has never said either in its meet and

11:20:15   5   confers with Varian or in the briefing that the surrounding

11:20:19   6   claim language actually imposes the requirements that

11:20:24   7   Varian's construction sets forth.      But if BMI's counsel is

11:20:28   8   now acknowledging that that is the case --

11:20:32   9               THE COURT:    Wait.   I don't think that they said

11:20:3410     that they agree that the surrounding claim language requires

11:20:3911     it to be iterative or to optimize a beam arrangement.         I

11:20:4412     think they were saying yeah, it's not completely unlimited

11:20:4713     because, for example, the objective cost function has to

11:20:5014     include a dosimetric cost term.      It has to include an

11:20:5715     iterative cost term.    That's different from saying sure, it

11:21:0116     has to be iterative to optimizing a beam arrangement.

11:21:0617                 MR. WONG:    We do agree that the surrounding

11:21:0918     claim language specifies what factors would be considered by

11:21:1219     the objective cost function in these three terms if that is

11:21:1920     responsive to the Court's question.

11:21:2121                 THE COURT:    I just wasn't sure if you were

11:21:2322     saying what you agreed the claim -- you thought there was

11:21:2723     some agreement between the parties as to the iterative and

11:21:3224     the optimize the beam arrangement because I certainly didn't

11:21:3625     hear that from Mr. Edwards.
   Case 1:18-cv-01599-MN Document 132 Filed 07/10/20 Page 51 of 123 PageID #: 6665
                                                                             51


11:21:38   1                  MR. WONG:    Right.   And that's exactly why we are

11:21:41   2   proposing this construction, Your Honor, because BMI

11:21:44   3   apparently disagrees that that is required by this claim

11:21:47   4   term or even the claim itself.

11:21:55   5                  THE COURT:   Okay.

11:21:55   6                  MR. WONG:    So Mr. Martinez, if you could turn to

11:21:58   7   slide 17, please.    Actually I think we can skip this slide

11:22:02   8   because I do believe there is at least some baseline

11:22:05   9   agreement on what the construction of objective cost

11:22:0810     function should include.      And as I mentioned, Your Honor,

11:22:1211     saying that it's a cost value, I think Varian would be fine

11:22:1512     with that.   And also making it clear that these are

11:22:1813     objective factors, Varian would agree that that would be

11:22:2214     appropriate.    So the question really is -- and Mr. Martinez,

11:22:2715     if you could turn to slide 18.       The question really is

11:22:3116     whether or not the phrase used, iteratively optimized beam

11:22:3917     arrangement, should be part of the claim construction.          And

11:22:4218     Varian believes it should be based on the intrinsic

11:22:4619     evidence.    I take it that Your Honor has reviewed the slide,

11:22:4920     so I won't belabor these points, but BMI's own statements to

11:22:5421     the PTAB describing here all of the methods of the '175

11:23:0022     Patent describe the specific cost function that is used

11:23:0323     within the context of the '175 claims.       And it makes clear

11:23:0824     that that cost function optimizes in an iterative fashion.

11:23:1525     And that's also echoed by their technical expert, Dr. Chase,
   Case 1:18-cv-01599-MN Document 132 Filed 07/10/20 Page 52 of 123 PageID #: 6666
                                                                             52


11:23:22   1   in Exhibit 21 at paragraph 52.

11:23:26   2                Mr. Martinez, next slide, please.

11:23:31   3                And again, the intrinsic evidence also confirms

11:23:38   4   that the objective cost function is used in all of the '175

11:23:42   5   claims to optimize a beam arrangement.       I'm sorry,

11:23:48   6   Mr. Martinez, slide 19, please.      This is again taken from

11:23:54   7   BMI's filings with the PTAB and the underlying text shows

11:23:58   8   that they are discussing the cost function that is used in

11:24:01   9   all of the '175 Patent methods and they are used to optimize

11:24:0610     a beam arrangement.

11:24:0711                  THE COURT:   But you agree that in the PTAB, the

11:24:1112     PTAB, nobody proposed a construction for cost function and

11:24:1513     the PTAB didn't actually construe that term; right?

11:24:2014                  MR. WONG:    That is correct, Your Honor.      And the

11:24:2315     reason why this term is being raised here is because it's

11:24:2716     being driven by BMI's infringement theories or at least what

11:24:3117     we can discern what they are.     And just to be candid, it's

11:24:3518     about the sort of the vague box that BMI has tried to draw

11:24:3919     as being the objective cost function in the accused

11:24:4420     products.   So that wasn't a dispute that the PTAB could

11:24:4821     resolve which is why we're raising it here.

11:24:5322                  So we can go to slide 20, Mr. Martinez.        And

11:25:0123     aside from the comments to the PTAB, Your Honor, the

11:25:0824     prosecution history as well as a declaration submitted by

11:25:1125     the NOMOS founder, the NOMOS is the precursors to BMI, Mark
   Case 1:18-cv-01599-MN Document 132 Filed 07/10/20 Page 53 of 123 PageID #: 6667
                                                                             53


11:25:16   1   Carol, Mr. Carol who is also the named inventor on the Carol

11:25:20   2   patent submitted a declaration during the prosecution of the

11:25:24   3   '175 Patent explaining what the cost function in the '175

11:25:31   4   Patent does.    And again, here underlined on slide 20 of

11:25:36   5   Varian's presentation, Dr. Carol makes it clear that the

11:25:41   6   cost function determines a beam arrangement and it utilizes

11:25:46   7   an iterative optimization process.

11:25:50   8                  THE COURT:    What claim -- it says talking about

11:25:53   9   application claim 19.       What claim, if any, of the final

11:25:5710     patent is that?

11:26:0011                    MR. WONG:    I believe it is claim 19.    And I will

11:26:0812     confirm that.    I believe that it's -- Your Honor, I

11:26:3313     apologize, I am not sure if that claim is claim 19.         We can

11:26:4914     -- see if I can -- Your Honor, I do not believe that that is

11:26:5815     claim 19.   It looks like it was amended further after this.

11:27:0216     So it is not --

11:27:0417                    THE COURT:    What I'm trying to understand is

11:27:0718     what were the terms in that claim so that I can evaluate

11:27:1119     your assertion that this bears on the issue in front of me?

11:27:1920                    MR. WONG:    Yes.    So that would be -- we can see

11:27:2221     that in Exhibit 12, and maybe I think Your Honor says you

11:27:2722     have the joint appendix.      It's Exhibit 12 in the joint

11:27:3123     appendix, and it is at JA-148.

11:27:4024                    THE COURT:    148?

11:27:4125                    MR. WONG:    Yes.    Has Your Honor found that claim
   Case 1:18-cv-01599-MN Document 132 Filed 07/10/20 Page 54 of 123 PageID #: 6668
                                                                             54


11:28:08   1   19?

11:28:09   2                THE COURT:   Yes.

11:28:13   3                MR. WONG:    I would note it is very similar to

11:28:16   4   the asserted claims at issue in this case.        It refers to

11:28:22   5   using a cost function for a set of a plurality of intensity

11:28:27   6   maps.   And it also refers to the cost function including a

11:28:32   7   dosimetric cost term representing dosimetric fitness of the

11:28:37   8   expected intensity map and the delivery cost term

11:28:41   9   representing delivery time.

11:28:4710                  And so the similarities, Your Honor -- so this

11:28:5211     is not a completely separate type of claim.        The claim goes

11:28:5612     to exactly what the asserted claims go to as well.

11:29:0213                  THE COURT:   Not exactly.

11:29:0414                  MR. WONG:    Not exactly, that's correct.      And

11:29:0815     finally, Your Honor, I just wanted to respond -- and we

11:29:1116     don't need to go over the last two slides here.        I just

11:29:1617     wanted to respond to the comment that BMI's counsel made.             I

11:29:3518     think someone might have muted me by mistake.        Can everyone

11:29:4019     hear me?

11:29:4020                  THE COURT:   Yes.

11:29:4121                  MR. WONG:    Sorry.   I just wanted to respond to

11:29:4522     BMI's counsel's comment about Varian's expert, Dr. Solberg.

11:29:5223     BMI's counsel put up a statement from Dr. Solberg stating

11:29:5724     that the objective cost function in the '175 claims is used

11:30:0025     by the optimizer.   And that is correct.      That is sort of how
   Case 1:18-cv-01599-MN Document 132 Filed 07/10/20 Page 55 of 123 PageID #: 6669
                                                                             55


11:30:05   1   the interplay works between the objective cost function term

11:30:10   2   and the optimizer term.     Dr. Solberg did not, however, put

11:30:14   3   forth an affirmative opinion on a construction of objective

11:30:19   4   cost function, and that is simply because there were already

11:30:22   5   declarations from Dr. Chase, who was BMI's expert, as well

11:30:28   6   as Dr. Carol that we put up here that basically defined what

11:30:35   7   the objective cost function is in the '175 claims.

11:30:41   8                And with that, Your Honor, if the Court has no

11:30:43   9   further questions, I can turn it back to BMI's counsel.

11:30:4810                  THE COURT:   Okay.    Thank you.

11:30:4911                  MR. EDWARDS:    Yes, Your Honor, a very quick

11:30:5212     response and then we'll move on to the next claim term.          We

11:30:5513     hear counsel for Varian -- by the way, can you hear me?          I

11:30:5914     just want to make sure, Your Honor.

11:31:0115                  THE COURT:   I can.    Thank you.

11:31:0216                  MR. EDWARDS:    We're hearing from counsel for

11:31:0617     Varian that their proposed construction is motivated by some

11:31:1018     uneasiness about infringement contentions, but that's not a

11:31:1419     basis for construing claims.      We construe claims based on

11:31:1820     claim construction principles, primarily the intrinsic

11:31:2121     evidence.   The intrinsic evidence that they've pointed you

11:31:2522     to, Your Honor, is not definitional.       It's not a disavowal.

11:31:2923     And it's not sufficient to graph these additional

11:31:3224     limitations on to what is otherwise straightforward claim

11:31:3525     language.   The file history excerpts that we have been
   Case 1:18-cv-01599-MN Document 132 Filed 07/10/20 Page 56 of 123 PageID #: 6670
                                                                             56


11:31:39   1   pointed to and the statement by BMI to the PTAB are general

11:31:43   2   statements, not proposals for constructions and not

11:31:47   3   definitional statements.

11:31:49   4                 So with that, unless Your Honor has questions,

11:31:51   5   I'll move on the intensity math term.

11:31:55   6                 MR. WONG:    Your Honor --

11:31:56   7                 THE COURT:    I actually -- go ahead, Mr. Wong, go

11:31:59   8   ahead.

11:32:00   9                 MR. WONG:    I didn't mean to cut you off, Your

11:32:0210     Honor.   I just wanted to make one ten-second response to

11:32:0511     that.    We say this in our brief and it's also on Exhibit 15

11:32:0912     of the joint appendix.     BMI in the prior Accuray case had no

11:32:1613     issues proposing a construction of objective cost function

11:32:1914     at least for the '283 Patent that provided a detailed

11:32:2315     description of how that cost function was used to optimize

11:32:2916     the beam arrangement.      So I don't believe that having a

11:32:3417     construction that reflects the intrinsic record is improper.

11:32:3818                   With that, I will submit.

11:32:3919                   THE COURT:    Okay.   I think Mr. Edwards, you said

11:32:4420     intensity math.   I think the next term is optimizer.

11:32:5021                   MR. EDWARDS:    I misspoke.   Let's talk about

11:32:5322     optimizer, Your Honor.     Let me get myself there.

11:32:5723                   THE COURT:    This claim I guess I do want to

11:33:0024     understand why given everything in the intrinsic evidence

11:33:0425     this one doesn't require some iterative attempt to find a
   Case 1:18-cv-01599-MN Document 132 Filed 07/10/20 Page 57 of 123 PageID #: 6671
                                                                             57


11:33:12   1   preferred solution.

11:33:14   2                 MR. EDWARDS:   Your Honor, basically, the

11:33:19   3   intrinsic evidence doesn't amount to any disavowal or

11:33:24   4   lexicography.   And those limitations don't appear in the

11:33:29   5   claim language.   It's not sufficient to go fishing around in

11:33:34   6   all the intrinsic evidence and other things and say it must

11:33:38   7   be so.   If that were true, that would turn Phillips on its

11:33:42   8   head.    You have to actually find a sufficient justification

11:33:46   9   for graphing additional limitations on to a claim term.          We

11:33:5110     don't see that here.    We see Varian pulling statements from

11:33:5411     left and right and collecting them together to make their

11:33:5812     case, but none of them really speak to what's required to

11:34:0113     add additional limitations, there is --

11:34:0314                   THE COURT:   What about the statements in the

11:34:0515     prosecution history where every time they talk about the

11:34:0816     optimization process or even the cost function part of it,

11:34:1117     they're talking about it being iterative.       Even what we just

11:34:1618     saw in the declaration on that slide that Varian had up with

11:34:2319     a declaration from the inventor, he says, you know, look,

11:34:2820     you're finding this best value through the cost function

11:34:3621     that's presented during the iterative optimization process.

11:34:4222     There is no place where they talk about the process that's

11:34:4523     not part of an iterative process.

11:34:4924                   MR. EDWARDS:   Your Honor, I would say that there

11:34:5125     is no place where they say it must be so.       And simply
   Case 1:18-cv-01599-MN Document 132 Filed 07/10/20 Page 58 of 123 PageID #: 6672
                                                                             58


11:34:55   1   describing it as such doesn't mean that it should be so

11:34:58   2   limited in the claims.    As long as there is support for it,

11:35:02   3   then, or it's the plain and ordinary meaning --

11:35:05   4                THE COURT:    But if it's not iterative, how does

11:35:08   5   it work, just so I understand what the breadth of what

11:35:14   6   you're suggesting to me is?

11:35:16   7                MR. EDWARDS:    An optimizer is what we say it is,

11:35:19   8   it's just attempting to find a preferred solution.         If I

11:35:22   9   could point to an example to try and answer your question, I

11:35:2610     would like to see if I could share my screen again and get

11:35:3011     the slide up to pull up one of the claims from the '175

11:35:3412     Patent.   If you'll bear with me for just a moment.        It is

11:35:4113     not allowing that at the moment.      Hang on.

11:36:1114                  Can you see claim 11?

11:36:1215                  THE COURT:    Yes.

11:36:1316                  MR. EDWARDS:    I want to point out two things

11:36:1417     that contradict --

11:36:1618                  THE COURT:    I get it, I understand your argument

11:36:1819     that it's not an algorithm because you specified algorithm

11:36:2320     when you meant algorithm.     Focus me on the iterative part.

11:36:2621                  MR. EDWARDS:    The iterative part is something of

11:36:2822     Varian's making that is not supported by anything in the

11:36:3123     intrinsic evidence that rises to a definitional statement or

11:36:3524     to a disavowal saying --

11:36:3725                  THE COURT:    What I'm saying is the problem I
   Case 1:18-cv-01599-MN Document 132 Filed 07/10/20 Page 59 of 123 PageID #: 6673
                                                                             59


11:36:39   1   have is that every time you talk about the optimization

11:36:46   2   process in the prosecution history and you do it during this

11:36:49   3   iterative optimization process.      I'm trying to understand,

11:36:53   4   you're saying that doesn't mean that we limited it, we just

11:36:57   5   kept talking about it as the iterative optimization process.

11:37:00   6   And so what I'm trying to understand is let's say I were to

11:37:07   7   agree with you, what -- I don't even know what the breadth

11:37:11   8   of what I'm saying is.     What other kind of way of doing it

11:37:16   9   other than iteratively is there?      I'm trying to understand.

11:37:2210                   Like, if this is really an infringement issue,

11:37:2711     tell me what's not iterative about this.       I'm not using this

11:37:3112     for claim construction, I'm just trying to make sure I have

11:37:3413     some understanding of the breadth of what you're asking me

11:37:4014     to do so that I know that I feel comfortable that I can

11:37:4515     support it.

11:37:4616                   MR. EDWARDS:    Your Honor, I can't point you to

11:37:4817     something in the intrinsic evidence that says here is a

11:37:5118     noniterative example.      Okay?   But that question about is it

11:37:5719     too broad is not only a claim construction question, it's an

11:38:0220     invalidity question that we don't have to deal with today,

11:38:0521     Your Honor.

11:38:0622                   THE COURT:    But I still need to find some

11:38:0823     support for saying this; right?      I have to look at the

11:38:1024     intrinsic evidence to see if it supports what you're asking

11:38:1325     me to do.   So that's, you know, part of why I'm asking.
   Case 1:18-cv-01599-MN Document 132 Filed 07/10/20 Page 60 of 123 PageID #: 6674
                                                                             60


11:38:17   1                 MR. EDWARDS:    Okay, Your Honor.    I don't have

11:38:19   2   more of an answer than I've already given, I'm afraid.

11:38:24   3                 THE COURT:   Tell me aside from the intrinsic

11:38:27   4   evidence, what other kind of way of doing this is there

11:38:30   5   other iterative?   Maybe it's extrinsic evidence.        Maybe

11:38:35   6   you're using an example from the real world.        Give me some

11:38:38   7   context so I just understand what we're talking about.

11:38:42   8                 MR. EDWARDS:    I don't have an example from the

11:38:44   9   real world.   I'm afraid I don't do this --

11:38:4710                   THE COURT:   Let me ask you this.     Is the Varian

11:38:5711     optimization process iterative?

11:38:5812                   MR. EDWARDS:    This is a public hearing and I'm

11:39:0113     not sure we're permitted to --

11:39:0314                   THE COURT:   You're going to have to answer a

11:39:0515     question for me.   If you can't do it, don't give me

11:39:0716     specifics, but tell me.      I am trying to understand why is

11:39:1317     this an issue?   Why are we fighting about it?       If you're

11:39:1618     saying there is nothing out there that is not iterative

11:39:1919     either in the intrinsic evidence or the extrinsic evidence,

11:39:2220     Judge, I can't tell you anything out there that is not

11:39:2521     iterative, then I don't understand what the fight is, so I

11:39:2822     need to understand.

11:39:3123                   MR. EDWARDS:    So I believe that Varian's system

11:39:3524     is iterative.

11:39:3625                   THE COURT:   Can you tell me why we're fighting
   Case 1:18-cv-01599-MN Document 132 Filed 07/10/20 Page 61 of 123 PageID #: 6675
                                                                             61


11:39:39   1   about this?

11:39:40   2                 MR. EDWARDS:    I'm afraid I would ask Varian that

11:39:43   3   question because they're the ones proposing iterative.          They

11:39:47   4   have to justify adding additional limitations when they

11:39:50   5   didn't appear in the claim.     They're saying they don't have

11:39:54   6   sufficient justification under claim construction

11:39:57   7   principles.

11:39:58   8                 THE COURT:    Let me ask Varian why we are

11:40:00   9   fighting about this.

11:40:0210                   MR. WONG:    This is Ryan Wong for Varian.     We're

11:40:0411     fighting about this because of the infringement contentions,

11:40:0712     Your Honor.   Two things, number one, they haven't clearly

11:40:1013     identified what the optimizer is, but more concerning, Your

11:40:1414     Honor, in terms of what they have included in what they're

11:40:1815     accusing, there are things that are not part of any sort of

11:40:2116     iterative optimization process.      There are things that they

11:40:2717     have drawn the box around that would be outside of the

11:40:3218     optimization loop.    I think optimization loop is something

11:40:3619     the prosecution history uses as a synonym for the iterative

11:40:4020     optimization process.      So that's our concern, Your Honor.

11:40:4321     They have identified things that we believe are clearly

11:40:4522     outside of any sort of optimization loop or iterative

11:40:5223     optimization process.

11:40:5424                   THE COURT:    All right.   Let's go back and go

11:40:5825     ahead, Mr. Edwards, you can finish your argument.
   Case 1:18-cv-01599-MN Document 132 Filed 07/10/20 Page 62 of 123 PageID #: 6676
                                                                             62


11:41:01   1               MR. EDWARDS:     I have nothing more to add, Your

11:41:03   2   Honor, on this term.

11:41:04   3               THE COURT:    All right.    Mr. Wong?

11:41:06   4               MR. WONG:    Yes, Your Honor.     And I certainly

11:41:15   5   agree with Your Honor's concern.      And Your Honor has

11:41:20   6   reviewed the prosecution history that we have briefed and

11:41:24   7   the slides, so I won't belabor that, Your Honor.         Perhaps

11:41:30   8   just the one slide I would focus on --

11:41:33   9               THE COURT:    Can you tell me, though, how am I

11:41:3510     supposed to use that?    I mean, I'm not sure that it rises to

11:41:4311     the level of a clear disclaimer or a definition, but I can

11:41:4712     use it in -- you know, under Phillips to look at what the

11:41:5413     patentee thought the terms meant.      Tell me how am I using

11:42:0014     this that I'm not just reading in embodiments or I'm not

11:42:0515     doing something that is inappropriately limiting the claim.

11:42:1216                 MR. WONG:    Yes, Your Honor.     This is two lines

11:42:1517     of cases and two cannons of claim construction that support

11:42:1818     Varian's construction.    The first, is under the Gentry

11:42:2219     Gallery and Ruckus Wireless line of cases which we cite in

11:42:2520     our brief and those cases stand for the proposition that a

11:42:2921     claim can be no broader than the supporting disclosures.

11:42:3422     And as Mr. Edwards noted, there is no way to do what the

11:42:3923     so-called optimizer does unless it is iterative.

11:42:4424                 And in addition, all of the embodiments -- it's

11:42:4825     not a preferred embodiment.     All of the embodiments of the
   Case 1:18-cv-01599-MN Document 132 Filed 07/10/20 Page 63 of 123 PageID #: 6677
                                                                             63


11:42:53   1   optimizer in the intrinsic record say that it has to be an

11:42:59   2   iterative optimization process.      So the Gentry Gallery and

11:43:05   3   Ruckus Wireless line of cases alone would support adopting

11:43:11   4   Varian's construction.

11:43:12   5                In addition to that, Your Honor, the line of

11:43:14   6   cases that we also cite, that's the Board of Regents v.

11:43:18   7   University of Texas -- I'm sorry, Board of Regents of the

11:43:21   8   University of Texas v. BENQ, that line of cases talk about

11:43:27   9   statements that a patentee makes during the prosecution of a

11:43:3210     patent where a claim term is given certain meaning to

11:43:3611     overcome prior art, and that's exactly what has happened

11:43:4112     here.   And importantly, Your Honor, that BENQ case, B-E-N-Q,

11:43:4613     focuses on when a claim term has been added to the claims

11:43:5114     and pointed to as a purported point of novelty.        And the

11:44:0015     optimizer was added to claims at the same time the patentee

11:44:0916     made this argument to try to distinguish this claim over

11:44:1317     Pirzkoll, P-I-R-Z-K-O-L-L.     And as shown on slide 26,

11:44:1918     Mr. Martinez, of Varian, the patentee argued that the claims

11:44:2819     were distinct from the Pirzkoll prior art reference because

11:44:3220     of its improvements to the optimization loop performed by

11:44:3821     the optimizer.   And the optimizer was added to the claims as

11:44:4222     part of that.    So that is part of the problem with BMI's

11:44:4523     construction is that it basically turns optimizer into a

11:44:4924     complete nonlimitation because under their construction they

11:44:5325     could simply point to the linear accelerator machine and say
   Case 1:18-cv-01599-MN Document 132 Filed 07/10/20 Page 64 of 123 PageID #: 6678
                                                                             64


11:44:58   1   ha, that's the optimizer, whereas in the file history they

11:45:01   2   argued that mechanical improvements are what discontinuing

11:45:06   3   these claims over the Pirzkoll reference, but it's actually

11:45:10   4   these improvements within the optimization loop performed by

11:45:15   5   the optimizer.

11:45:16   6                  Because of these statements and because they

11:45:18   7   point to the optimizer as a point of novelty and add it to

11:45:22   8   the claims at the same time they made these arguments the

11:45:25   9   BENQ line of cases supported in our briefing would support

11:45:3010     adopting Varian's proposed construction.

11:45:3411                    THE COURT:   Okay.

11:45:3812                    MR. WONG:    I don't think I have anything else to

11:45:3913     add to my argument, Your Honor, unless Your Honor has any

11:45:4214     questions.

11:45:4315                    THE COURT:   Nope.

11:45:5516                    Mr. Edwards.

11:45:5517                    MR. EDWARDS:   Yes, Your Honor.    We can move on

11:45:5718     to intensity map.    Let me again attempt to share my screen.

11:46:2419     So Your Honor can hear me?

11:46:2520                    THE COURT:   Yes, I can hear you and I can see

11:46:2821     your screen.    I got to tell you on this one, I really don't

11:46:3122     understand what the dispute is because you did suggest in

11:46:3623     your papers that you deal with this from -- at a gantry

11:46:4424     angle.   So this one again I don't understand what the

11:46:5025     problem is, why we're having a dispute that is actually a
   Case 1:18-cv-01599-MN Document 132 Filed 07/10/20 Page 65 of 123 PageID #: 6679
                                                                             65


11:46:56   1   meaningful dispute as opposed to well we just don't really

11:47:00   2   like the words.

11:47:01   3               MR. EDWARDS:     Well, Your Honor, our proposed

11:47:02   4   construction is the plain and ordinary meaning as found by

11:47:08   5   the PTAB.

11:47:10   6               THE COURT:     But isn't the intensity map done at

11:47:16   7   from a single gantry angle?     You said that in describing the

11:47:20   8   background of how these things work.       So that's where I'm

11:47:23   9   just not sure I understand, why am I spending my time on

11:47:2810     this when it seems like what they're saying is factually

11:47:3411     correct?

11:47:3512                 MR. EDWARDS:     Well, I believe the normal way to

11:47:4013     do it is at a particular gantry angle, but that is not

11:47:4614     necessarily the only way.     And the claims do not require

11:47:4815     that to be the only way.

11:47:4916                 THE COURT:     And do the claims add enough support

11:47:5217     to do it from some other way other than from a gantry angle?

11:47:5718     Are you going to have some enablement issues?        Are you

11:48:0119     saying yeah, you can do it from multiple angles?         I don't

11:48:0420     even know what you're saying.     Are we then going to get into

11:48:0821     additional 112 arguments on the written description

11:48:1122     enablement because you're saying something that is maybe

11:48:1523     hypothetically possible, but has no actual bearing in this

11:48:1924     case?

11:48:2025                 MR. EDWARDS:     We don't know whether Varian will
   Case 1:18-cv-01599-MN Document 132 Filed 07/10/20 Page 66 of 123 PageID #: 6680
                                                                             66


11:48:22   1   raise that as an invalidity issue, so it's hard for me to

11:48:27   2   speak to that.   I do think the example that Your Honor just

11:48:31   3   provided speaks to why the PTAB made this decision at a

11:48:41   4   single gantry angle.    It feels gratuitous coming from Varian

11:48:46   5   now to tack this on now to their prior construction.         They

11:48:50   6   have abandoned the dose distribution thing, and now they're

11:48:54   7   sort of siding up to the PTAB construction but then tacking

11:48:58   8   this additional piece on.

11:49:00   9                 Frankly, when they were talking about to the

11:49:0210     PTAB about what's the plain and ordinary meaning of this,

11:49:0511     they said nothing about it being at a particular gantry

11:49:0812     angle.    We can look in the PTAB decision at what they said.

11:49:1213     They are talking about it being at a single beam and here in

11:49:1614     slide 136 is a pullout from the institution decision talking

11:49:2215     about Dr. Solberg, and what he said.       He's talking about it

11:49:2516     being a single beam, but he's not going out of his way to

11:49:2917     talk about it being from a single gantry angle.        And it

11:49:3318     feels to us like the burden on Varian to really testify why

11:49:3919     they want to tack this additional limitation on.         The plain

11:49:4320     and ordinary meaning as construed as we are offering is what

11:49:4721     the PTAB has concluded.    And we think it's the right one.

11:49:5122     We don't think further adornment is necessary.        If there is

11:49:5523     going to be some sort of 112 issue down the road, that's up

11:49:5924     to Varian, and that's a different burden of proof, et

11:50:0625     cetera.
   Case 1:18-cv-01599-MN Document 132 Filed 07/10/20 Page 67 of 123 PageID #: 6681
                                                                             67


11:50:06   1                 THE COURT:   All right.

11:50:08   2                 MR. EDWARDS:   Just to touch on Varian's

11:50:11   3   alternative dose distribution construction, they may have

11:50:15   4   abandoned it by now, but they kept it in as an alternative

11:50:19   5   at least up until now.     The same reasoning applies, the PTAB

11:50:26   6   considered those exact same arguments and rejected them.

11:50:30   7   It's now, again, this is intrinsic evidence that this is the

11:50:34   8   proper construction of this claim, and when you're

11:50:37   9   confronted with intrinsic evidence that is directly on

11:50:4110     point, it is hard to overcome that with statements that

11:50:4711     aren't otherwise definitional or clear disavowals under the

11:50:5312     Phillips standards, under standard claim construction

11:50:5613     principles.   So we think our construction is the correct

11:51:0114     one, the PTAB agreed, and we think that's the one the Court

11:51:0415     should go with without the additional gantry angle

11:51:0816     limitation.

11:51:1217                   THE COURT:   Okay.

11:51:1318                   MR. EDWARDS:   With that I will turn it over.       I

11:51:1519     don't have anymore to add from the briefs than that.

11:51:1720                   THE COURT:   Mr. Wong?

11:51:1921                   MR. WONG:    Yes.    I take it Your Honor does not

11:51:2122     have any advanced questions for me?

11:51:2323                   THE COURT:   I do not.    Thank you.

11:51:2524                   MR. WONG:    Okay.   Your Honor, I do want to

11:51:2725     clarify that we have not abandoned the alternative
   Case 1:18-cv-01599-MN Document 132 Filed 07/10/20 Page 68 of 123 PageID #: 6682
                                                                             68


11:51:31   1   construction.   And I'm not going to spend any time actually

11:51:37   2   arguing it, but I want to make it clear that the reasons why

11:51:40   3   we proffered that alternative construction or an original

11:51:45   4   construction, representations of dose distribution is

11:51:48   5   because the claims don't make sense if intensity map is

11:51:54   6   given its customary meaning.     However, to try to narrow

11:52:00   7   disputes for claim construction and basically postpone our

11:52:07   8   arguments about the nonsensical nature of these claims to an

11:52:13   9   invalidity defense under Section 112, we worked with BMI to

11:52:2010     try to narrow this for the Court for claim construction.

11:52:2311                  So that's -- I just want to make it clear that

11:52:2612     Varian hasn't abandoned its original construction, but we

11:52:3013     are sort of trying to find the path of least resistance

11:52:3414     while preserving our 112 arrangements under the customary

11:52:4015     construction.

11:52:4016                  Turning now to the dispute over the customary

11:52:4417     construction, you know, we believe and I think BMI also

11:52:5018     agrees because they said it in their briefing in the Electa

11:52:5919     case, slide 35, in the Electa case that each intensity map

11:53:0620     is representative of radiation to be delivered from a single

11:53:0921     gantry angle.   And that shouldn't be a factual dispute, that

11:53:1622     is a fact.   And their own expert, slide 36, please,

11:53:2123     Mr. Martinez, and their own expert also confirms, Dr. Chase,

11:53:2724     that each intensity map is associated with a single beam at

11:53:3425     particular gantry angles.
   Case 1:18-cv-01599-MN Document 132 Filed 07/10/20 Page 69 of 123 PageID #: 6683
                                                                             69


11:53:36   1                  And I also want to point out BMI's counsel sort

11:53:40   2   of implied that Varian's expert, Dr. Solberg, didn't touch

11:53:47   3   upon the gantry angle point and simply said single beam, but

11:53:53   4   that's actually not correct.        In Dr. Solberg's actual

11:53:57   5   declaration in paragraph 45, he did make it clear that each

11:54:03   6   intensity map is associated with a given number of fixed

11:54:07   7   beam positions which is also what he says in the declaration

11:54:14   8   supporting Varian's claim construction brief here.         And

11:54:18   9   that's at paragraph 49 of Exhibit 29 of the joint appendix,

11:54:2310     that's Dr. Solberg's declaration.

11:54:2811                    So also with the PTAB, Dr. Solberg made it clear

11:54:3412     that when he meant single beam, that he meant that that

11:54:3713     meant from a single beam position.       And what he said in the

11:54:4114     PTAB declaration is the same as what he says here.         So there

11:54:4715     is no inconsistency there is my point.

11:54:5116                    So we believe that this clarification that an

11:54:5717     intensity map represents variation across a defined area of

11:55:0318     radiation of a single beam from a single gantry angle is

11:55:0719     correct, and there is really no factual dispute that that is

11:55:1120     correct.

11:55:1421                    And with that I'll submit.

11:55:1622                    THE COURT:   Okay.    Fifth and final term.

11:55:3423     Mr. Edwards?

11:55:3524                    MR. EDWARDS:   Yes, Your Honor.    Can you hear me?

11:55:3625                    THE COURT:   Yes.
   Case 1:18-cv-01599-MN Document 132 Filed 07/10/20 Page 70 of 123 PageID #: 6684
                                                                             70


11:55:37   1                 MR. EDWARDS:    Can you see my slide for the '490

11:55:42   2   Patent on the screen?

11:55:43   3                 THE COURT:   I can.     Thank you.

11:55:44   4                 MR. EDWARDS:    Okay.   There is basically one

11:55:47   5   dispute going on here.     Our position is there is really no

11:55:52   6   basis in the intrinsic evidence to tack on the gantry angle

11:55:58   7   limitations here either.     I think there is not much that I

11:56:03   8   wish to add to the briefs except I did notice one thing, and

11:56:07   9   if you'll look with me at claim 10.

11:56:1010                   THE COURT:   I already noticed that.      I was going

11:56:1211     to ask you about that.     Actually, I was going to ask Varian

11:56:1612     about that.   Doesn't that suggest that if they meant to say

11:56:1913     at a particular radiation beam delivery angle or gantry

11:56:2314     angle, you knew how to say it?

11:56:2615                   MR. WONG:    Sorry, Jeremy.

11:56:2916                   MR. EDWARDS:    Your Honor, that's of course my

11:56:3217     point and are you asking that of Varian right now?

11:56:3518                   THE COURT:   No, I was going to ask if that was

11:56:3719     the point you were about to make and then to assure you that

11:56:4120     I was going to ask it of Varian.

11:56:4321                   MR. EDWARDS:    Yes, thank you.      You made my

11:56:4522     point.   You understand it.    I won't belabor it.      The other

11:56:4823     thing I want to add is it seems like this proposed

11:56:5124     construction by Varian is moot.       The parties agree that

11:57:0125     collimator angle and gantry angle are different things.          And
   Case 1:18-cv-01599-MN Document 132 Filed 07/10/20 Page 71 of 123 PageID #: 6685
                                                                             71


11:57:06   1   Varian trying to add a clarification in its proposed

11:57:10   2   construction doesn't exist anymore.      They said they thought

11:57:13   3   we were connoting these two different angles and it's clear

11:57:18   4   that we're not.   I'm not sure why they're still advocating

11:57:22   5   for it.

11:57:22   6               THE COURT:    Let me ask you a question because I

11:57:24   7   was trying to figure out, I was trying to figure out what

11:57:28   8   the issue was here when I was reading through the papers,

11:57:32   9   and I guess my question was, are you saying that if the

11:57:3910     collimator angle never changes, let's say you cannot change

11:57:4311     the collimator angle, but you change something else like the

11:57:4712     gantry angle or the leaf positions to adjust the beams,

11:57:5213     would that fall into determining a collimator angle in the

11:57:5714     claims?

11:57:5815                 MR. EDWARDS:     Let me make sure I understood the

11:58:0016     question before I answer it.     You're asking if you leave the

11:58:0317     collimator alone--

11:58:0518                 THE COURT:    Let's say the collimator does not

11:58:0719     move and you know, so yeah, it can either be you leave it

11:58:1220     alone or you couldn't move it even if you wanted to, the

11:58:1521     angle of it you can't move, but you can change the gantry

11:58:2022     angle or the leaf position to adjust the beam, does that

11:58:2323     fall within the determining the collimator angle as you read

11:58:2624     it?

11:58:2825                 MR. EDWARDS:     Well, moving these things is
   Case 1:18-cv-01599-MN Document 132 Filed 07/10/20 Page 72 of 123 PageID #: 6686
                                                                             72


11:58:30   1   different than determining the angle at whatever point in

11:58:35   2   the process you're determining it.      But to your point, I

11:58:40   3   think what you're asking, the collimator doesn't rotate or

11:58:44   4   change the collimator angle, but it stays fixed with respect

11:58:48   5   to collimator angle and the gantry moves.       Is that

11:58:52   6   tantamount to determining or adjusting the collimator angle?

11:58:58   7                 THE COURT:   Yes.

11:59:03   8                 MR. EDWARDS:   The answer is no, you're moving

11:59:05   9   the gantry.   Now the beam's eye view will be different

11:59:1110     depending on the gantry angle.      The angle of attack for the

11:59:1711     collimator leaf pairs is what changes when you change the

11:59:2112     collimator angle.   I'm hoping that answers your question

11:59:2513     that merely by adjusting the gantry angle doesn't nearly

11:59:3214     translate to adjusting the collimator angle.

11:59:3415                   THE COURT:   Okay.   And then in your proposal you

11:59:4216     changed the word "angle" to "position."       Do we need that

11:59:4817     changed?

11:59:4918                   MR. EDWARDS:   That's a nonissue, Your Honor.       We

11:59:5119     don't think there is any disagreement about those two terms.

11:59:5520     I don't think it was briefed as something that was a point

11:59:5821     of contention.   I think it was a word choice that doesn't

12:00:0422     need to be hashed out one way or the other.

12:00:0723                   THE COURT:   Okay.

12:00:1224                   So Mr. Wong, based on what you just heard, do we

12:00:1625     really have a disagreement on this term?
   Case 1:18-cv-01599-MN Document 132 Filed 07/10/20 Page 73 of 123 PageID #: 6687
                                                                             73


12:00:18   1                 MR. WONG:    Actually, Your Honor, I am leaning to

12:00:22   2   say no because Your Honor actually asked the question that

12:00:25   3   really gets to the heart of Varian's concern which is if you

12:00:34   4   know optimizing or making changes to the gantry is going to

12:00:38   5   be something that BMI is going to say well, you're sort of

12:00:42   6   changing the collimator angle at that point, so we can point

12:00:45   7   the gantry angle optimizations for these claims, which you

12:00:51   8   know, just to be frank, some aspects of their infringement

12:00:55   9   contentions do just that.     And that was the motivation for

12:00:5810     this construction, to make it clear that BMI couldn't try to

12:01:0411     look at gantry angle techniques and basically say well,

12:01:0912     because the collimator is moving, the collimator angle is

12:01:1413     being changed.   Now I have heard BMI say that those two are

12:01:1814     completely different and when you change or do anything with

12:01:2215     the gantry angle, that is not the same thing as optimizing a

12:01:2916     collimator angle.   If BMI -- if that is BMI's position, then

12:01:3217     I actually agree that this is probably moot.        But that was

12:01:3618     the motivating concern.

12:01:4019                   THE COURT:   So let me just make sure I

12:01:4220     understand.   Mr. Edwards, it seemed like you said everyone

12:01:4821     agrees that the gantry angle is different from the

12:01:5322     collimator angle and that changing the gantry angle is not

12:01:5623     the same as changing or selecting the collimator angle.          Is

12:02:0124     that correct?

12:02:0225                   MR. EDWARDS:   Yes, Your Honor.
   Case 1:18-cv-01599-MN Document 132 Filed 07/10/20 Page 74 of 123 PageID #: 6688
                                                                             74


12:02:04   1                 THE COURT:   Okay.   So I think that if we have

12:02:06   2   that agreement, then do we also have an agreement that we

12:02:10   3   don't need to construe this term or at least that we

12:02:14   4   certainly don't need to construe it to add on the additional

12:02:18   5   language at a particular gantry angle that the Defendants

12:02:22   6   have proposed?

12:02:23   7                 MR. WONG:    Your Honor, speaking for Varian, I

12:02:26   8   think we will be fine with that.      However, I will say that

12:02:29   9   just to reserve the possibility that this might pop up in an

12:02:3310     infringement dispute, if it looks down the road that BMI is

12:02:4011     trying to point to optimization techniques towards the

12:02:4712     gantry angle and trying to conflate the two, this issue may

12:02:5113     pop up again.    That might be an infringement issue or a

12:02:5514     claim construction issue.     It sort of straddles the two.

12:02:5815                   THE COURT:   All right.    Sounds to me like it

12:03:0016     would probably be an issue of infringement and whether or

12:03:0617     not there is a change being made.       But in any event, I take

12:03:1218     your point.   I'm going to assume that we have agreement that

12:03:1519     this term means less a rotational angle of the multi-leaf

12:03:2620     collimator and to the extent that an issue arises down the

12:03:3021     line, I will trust the parties to bring it to my attention.

12:03:3522                   MR. WONG:    Thank you, Your Honor.

12:03:3623                   MR. EDWARDS:   Thank you, Your Honor.

12:03:3724                   THE COURT:   Okay.   So I do want to hear from the

12:03:4325     parties on the motion to dismiss and the motion to stay, but
   Case 1:18-cv-01599-MN Document 132 Filed 07/10/20 Page 75 of 123 PageID #: 6689
                                                                             75


12:03:50   1   I would like to go back, there is a couple of cases that

12:03:54   2   have been cited that we would like to read and see if I can

12:03:59   3   address the remaining claim terms before we get to those

12:04:07   4   motions.    So what I would like to do is take a break now,

12:04:10   5   get off the call.   I will try to get everything that we need

12:04:16   6   to look at done by 12:45 or so, so I will ask you all to get

12:04:22   7   back on the line around 12:45, and we will get back on as

12:04:28   8   soon after that as we are able.      And then after we deal with

12:04:33   9   the claim construction issues, I'll hear from the parties on

12:04:3610     the motion to dismiss and the motion to stay.        Any questions

12:04:4111     about that?

12:04:4412                   MR. LAM:   Yes, Your Honor.    This is Lee Lam for

12:04:4613     the Defendant, Varian parties.      Your Honor raised a question

12:04:4914     that was prompted by an argument that BMI counsel made today

12:04:5315     about computer terminology, whether it's being used

12:04:5616     consistently in the claims.     This wasn't in the briefing,

12:04:5917     but we have since scoured the cases we have already cited.

12:05:0418     I want to bring one case to Your Honor.       This was cited at

12:05:0719     our joint brief on page 40 of the joint brief, it's an

12:05:1720     Eastern District of Texas case called St. Isidor Research v.

12:05:2521     Comerica.   The Westlaw citation is 2016 W L4988246.        In that

12:05:3922     case, Your Honor, which we previously cited, but not for the

12:05:4323     proposition that Your Honor inquired about earlier today, in

12:05:4724     response to which I said Your Honor that logically speaking

12:05:5225     within the same claim, of course the same term has to be
   Case 1:18-cv-01599-MN Document 132 Filed 07/10/20 Page 76 of 123 PageID #: 6690
                                                                             76


12:05:55   1   construed consistently.    In this instance, in the

12:05:59   2   St. Isidore instance, I'll give Your Honor the pincite, it's

12:06:03   3   asterisk, per the Westlaw case citation, Your Honor.

12:06:08   4                THE COURT:    I see it, 14.

12:06:10   5                MR. LAM:   Let me just share my screen and I'll

12:06:13   6   show you because I don't want to give the page number

12:06:23   7   incorrect.   Can Your Honor see what we've highlighted here

12:06:29   8   in the St. Isidore case?

12:06:32   9                THE COURT:    Yes.

12:06:3310                  MR. LAM:   So what we've highlighted here is

12:06:3511     apparently at least the Eastern District of Texas court left

12:06:3912     room for specific purpose treatment of the same claim term.

12:06:4713     In that instance the term was processor, and here you have

12:06:5014     the court saying that in most instances, depends on the

12:06:5515     functional recitation, the processor term by itself was

12:06:5916     fine.   But in other instances where the recited function was

12:07:0317     more specific, the processor term by itself wasn't.         So

12:07:0918     apparently at least one court has treated the same term for

12:07:1819     specific purposes and that is bared on that court's decision

12:07:2420     whether or not to apply Williamson and Section 112(6).

12:07:2921                  THE COURT:    Okay.   We will take a look at that

12:07:3122     further as well.

12:07:3323                  MR. LAM:   Thank you, Your Honor.

12:07:3524                  THE COURT:    All right.   And thank you for

12:07:3825     pointing that out.    So we'll take a break.      We'll come back
   Case 1:18-cv-01599-MN Document 132 Filed 07/10/20 Page 77 of 123 PageID #: 6691
                                                                             77


12:07:43   1   at close to 12:45 as we are able.      Thanks very much.

12:07:49   2               (A brief recess was taken.)

12:48:27   3               THE COURT:    Can you hear me now?

12:48:32   4               MR. EDWARDS:     Yes, Your Honor, I can hear you.

12:48:34   5               THE COURT:    Thanks, everyone.      Thank you for

12:48:38   6   getting back on the line promptly and thank you for the

12:48:41   7   arguments that you made today.

12:48:50   8               At issue in this case, we have four patents and,

12:48:52   9   after the argument, we have four terms in dispute.         I am

12:48:5710     prepared to rule on each of those disputes today.         I will

12:48:5811     not be issuing a written opinion, but I will issue an order

12:49:0212     stating my rulings.    I want to emphasize before I announce

12:49:0213     my decisions that, although I am not issuing a written

12:49:0614     opinion, we have followed a full and thorough process before

12:49:0915     making the decisions I am about to state.       I have reviewed

12:49:1316     the '283, '096, '490 and '175 Patents, and the portions of

12:49:2017     the prosecution history and the IPR, as well as the other

12:49:2318     materials, in the joint appendices, including expert

12:49:2719     declarations.   Both sides submitted tutorials about the

12:49:3220     technology at issue.    There was full briefing on the

12:49:3421     disputed issues and there has been argument here today.           All

12:49:3722     of that has been carefully considered.

12:49:4023                 Now, as to my rulings.      I am not going to read

12:49:4324     into the record my understanding of claim construction law.

12:49:4625     I have a legal standard section that I have used earlier,
   Case 1:18-cv-01599-MN Document 132 Filed 07/10/20 Page 78 of 123 PageID #: 6692
                                                                             78


12:49:50   1   including in my relatively recent order in Quest Diagnostics

12:49:56   2   Investments LLC v. Laboratory Corporation of America

12:50:01   3   Holdings, C.A. No. 18-1436(MN).      I incorporate that law and

12:50:05   4   adopt it into my ruling today and I will also set it out in

12:50:09   5   the order that I issue.

12:50:10   6                As to the person of ordinary skill in the art,

12:51:09   7   there are slight differences in the proposals but there has

12:51:13   8   not been any argument that proposed differences in who that

12:51:17   9   person may be are relevant to claim construction.

12:51:2210                  The first disputed term is "computer . . . to

12:51:2511     computationally" obtain, change, or calculate specified

12:51:3112     aspects of the radiation beam arrangement or weights found

12:51:3613     in various claims of the '283 and '096 Patents.        Plaintiff

12:51:4114     proposes that the term "computer" should have its plain and

12:51:4415     ordinary meaning or, if a construction is required, that it

12:51:4816     means "a programmable electronic device that can store,

12:51:5217     retrieve, and process data."     Defendants assert that the

12:51:5618     word "computer" should be construed pursuant to 35 U.S.C.

12:52:0119     § 112, ¶ 6   and then propose structures and functions for

12:52:0620     each of the variations of the term.

12:52:0821                  Here, I agree with Plaintiff and conclude that

12:52:1022     the "computer" terms are not subject to § 112, ¶ 6.         First,

12:52:1523     I note that there is a rebuttable presumption that § 112,

12:52:2024     ¶ 6 does not apply in situations where, as here, the word

12:52:2525     "means" is absent from the claim term at issue.        That
   Case 1:18-cv-01599-MN Document 132 Filed 07/10/20 Page 79 of 123 PageID #: 6693
                                                                             79


12:52:29   1   presumption may be overcome if Defendants "demonstrate[]

12:52:33   2   that the claim term fails to recite sufficiently definite

12:52:37   3   structure" or if they demonstrate that the claim "recites

12:52:41   4   function without sufficient structure for performing that

12:52:43   5   function."    Defendants have failed to make that showing.

12:52:46   6                 The inquiry here is whether the "computer"

12:52:49   7   recited in the claims of the '283 and '096 Patents connotes

12:52:55   8   sufficiently definite structure to a person of ordinary

12:52:58   9   skill in the art.   "That determination must be made under

12:53:0110     the traditional claim construction principles, on an

12:53:0511     element-by-element basis, and in light of evidence intrinsic

12:53:0812     and extrinsic to the asserted patents."

12:53:1113                   Here, the term "computer" as used in the claims

12:53:1514     is sometimes followed by functional language and sometimes

12:53:1715     not.   There is no argument that the computer is a different

12:53:2316     computer at different points.     And there has been no Federal

12:53:2717     Circuit case law cited to support the argument that the

12:53:2918     references to "computer" when it is not followed by

12:53:3219     functional language are subject to § 112, ¶ 6 or that such a

12:53:3620     "computer" is transformed into one subject to § 112, ¶ 6

12:53:4221     when the computer is later given a function.

12:53:4522                   In addition, I find that there is sufficiently

12:53:4923     definite structure for the claims to avoid being subject to

12:53:5624     § 112, ¶ 6.   In the claims themselves, there are references

12:54:1025     to "partial volume data . . . entered directly into the
   Case 1:18-cv-01599-MN Document 132 Filed 07/10/20 Page 80 of 123 PageID #: 6694
                                                                             80


12:54:14   1   computer," data "graphically entered into the computer using

12:54:19   2   a pointing device," "entering the desired partial volume

12:54:25   3   data into a computer," and "a conformal radiation therapy

12:54:29   4   apparatus in communication with the computer."

12:54:32   5               These references suggest components connected to

12:54:35   6   or communicating with the computer, and evidence the

12:54:40   7   structural nature of the computer.

12:54:44   8               The specification also provides examples of

12:54:47   9   physical structures for the claimed computer.        For example,

12:54:5010     the '096 Patent refers to a "conventional computer or set of

12:54:5411     computers" and also states that a "suitable computer is

12:54:5812     utilized" and gives as an example a "programmable 150 Mhz

12:55:0713     pentium computer with four symmetric multiprocessors,

12:55:1214     running the Sun Solaris Operating System, and having

12:55:1815     256 megabytes RAM."

12:55:1916                 And, finally, although not dispositive, I note

12:55:2117     that in its decision to institute review of the '096 Patent,

12:55:2618     the PTAB did not apply § 112, ¶ 6 to the term "computer" in

12:55:3219     the claims addressed, agreeing that "an ordinarily skilled

12:55:3520     artisan would have readily understood what a computer is."

12:55:3921                 Thus, I will construe the "computer . . . to

12:55:4122     computationally" obtain, change, or calculate specified

12:55:4523     aspects of the radiation beam terms in the claims of the

12:55:4924     '283 and '096 Patents to have its plain and ordinary

12:55:5325     meaning.
   Case 1:18-cv-01599-MN Document 132 Filed 07/10/20 Page 81 of 123 PageID #: 6695
                                                                             81


12:55:53   1               The second disputed term is "objective cost

12:55:56   2   function" in claims 13, 15, and 19 of the '175 Patent.

12:56:02   3   Plaintiff asserts that the term has its plain and ordinary

12:56:05   4   meaning, which is "mathematical function that determines a

12:56:09   5   value based upon factors."     Defendants propose that it means

12:56:13   6   "mathematical function that determines a numerical value

12:56:18   7   based on factors used to iteratively optimize a beam

12:56:23   8   arrangement."

12:56:23   9               The crux of the dispute is whether the value

12:56:2710     determined must be "numerical" and whether the mathematical

12:56:3111     function in question must be based on factors used to

12:56:3412     iteratively optimize a beam arrangement.

12:56:3713                 Here, I will construe the term to mean a

12:56:4014     "mathematical function that determines a cost value based

12:56:4415     upon objective factors."

12:56:4616                 This is consistent with the ordinary meaning of

12:56:4917     the words themselves as understood by persons of skill in

12:56:5218     the art as we have seen in the declarations submitted.

12:56:5719                 This construction is also supported by the

12:57:0120     intrinsic evidence.    The claims of the '175 Patent,

12:57:0421     including asserted claim 19, use the word "value" and

12:57:0722     correlate that "value" with cost.      Additionally, the '096

12:57:1223     Patent, which is incorporated into the '175 Patent by

12:57:1624     reference, states that "[e]xisting methods and apparatus

12:57:2125     utilize a computational method of establishing optimized
   Case 1:18-cv-01599-MN Document 132 Filed 07/10/20 Page 82 of 123 PageID #: 6696
                                                                             82


12:57:26   1   treatment plans based on an objective cost function that

12:57:29   2   attributes costs of radiation of various portions of both

12:57:35   3   the tumor and surrounding tissues, or structures."

12:57:38   4                  I will not include in the construction the

12:57:48   5   additional language proposed by Defendants.        With the

12:57:50   6   addition of that language, it appears that Defendants go

12:57:53   7   beyond what the claimed objective cost function is to

12:57:56   8   describe what the cost function is used for and how it is

12:57:59   9   used.

12:58:0010                    Defendants assert that Plaintiff's construction

12:58:0211     is so broad as to describe any mathematical equation.         As

12:58:0712     used in the claims, however, the objective cost function is

12:58:1013     not so unlimited.    For example, the asserted claims require

12:58:1414     that the objective cost function include a "dosimetric cost

12:58:2015     term and the delivery cost term."      All of the parties agree

12:58:2316     to that.

12:58:2417                    Defendants rely on Plaintiff's statements

12:58:2818     opposing institution of IPR.     The statements that Defendants

12:58:3119     point to, however, generally discuss the claims and the

12:58:3520     patent.    The statements do not clearly define what a cost

12:58:3821     function is.    And indeed, in connection with the petition

12:58:4122     for IPR, the cost function term was never defined.

12:58:4623                    Defendants also rely on a declaration from the

12:58:5024     inventor Carol during prosecution of the '175 Patent.         I do

12:58:5625     not view those statements as clearly defining a cost
   Case 1:18-cv-01599-MN Document 132 Filed 07/10/20 Page 83 of 123 PageID #: 6697
                                                                             83


12:59:00   1   function to iteratively optimize a beam arrangement.         The

12:59:06   2   statements do not say that the cost function itself is

12:59:09   3   iterative; rather, they focus on the process.

12:59:21   4                Finally, Defendants' citations to the

12:59:23   5   specification are generally citations to embodiments of the

12:59:27   6   invention rather than a definition of the invention.         The

12:59:30   7   Federal Circuit has cautioned against reading embodiments in

12:59:33   8   the specification into the claims.      I will heed that

12:59:36   9   caution.

12:59:3610                  The third disputed term is "optimizer" also in

12:59:4011     claims 13, 15, and 19 of the '175 Patent.       Plaintiff

12:59:4512     proposes that the word should be given its plain and

12:59:4813     ordinary meaning or, if a construction is required, that it

12:59:5114     means "program or device that attempts to find a preferred

12:59:5415     solution."   Defendants propose the construction "iterative

13:00:0116     optimization algorithm."

13:00:0317                  Here, I will construe "optimizer" to mean a

13:00:0618     "program or device that iteratively attempts to find a

13:00:0919     preferred solution."

13:00:1120                  This, again, is supported by the intrinsic

13:00:1421     evidence, which only ever addresses optimization as being

13:00:1822     iterative.   For example, at column 9, beginning at line 29,

13:00:2323     the '283 Patent, which is incorporated by reference into the

13:00:2924     '175 Patent, states:    "The optimizer of the present

13:00:3225     invention computes an optimized treatment plan, or beam
   Case 1:18-cv-01599-MN Document 132 Filed 07/10/20 Page 84 of 123 PageID #: 6698
                                                                             84


13:00:36   1   arrangement . . . .    The optimal beam arrangement is arrived

13:00:40   2   at by computationally increasing the proposed beam weight

13:00:46   3   iteratively . . . ."

13:00:47   4               Similarly, during prosecution of the '175

13:00:49   5   Patent, the patentee described the delivery cost term as

13:00:53   6   being "used by the optimizer to evaluate each potential

13:00:57   7   intensity pattern to thereby determine the optima (best

13:01:02   8   value) of the objective function to determine a beam

13:01:06   9   arrangement . . . to be presented to the clinician during

13:01:0910     the iterative optimization process."

13:01:1211                 The patentee also referred to the "optimizer" as

13:01:1712     "the optimization loop" that "optimize[s] a radiation

13:01:2213     treatment plan," further confirming the iterative operation

13:01:2514     of the optimizer.   And the patentee amended the claims to

13:01:3115     include the term "optimizer" in order to distinguish the

13:01:3416     prior art during prosecution, and successfully argued that

13:01:3817     the '175 invention pertains to "improvements within the

13:01:4318     optimization loop . . . performed by the optimizer" and not

13:01:4619     "mechanical improvements."

13:01:4820                 In recent filings, Plaintiff also referenced the

13:01:5321     iterative nature of the optimizer, stating that the '175

13:01:5622     invention "utilize[s] a cost function that considers[,] at

13:02:0023     each iteration of an optimizer," both dosimetric fitness and

13:02:1024     delivery efficiency.

13:02:1025                 I will not limit the "optimizer" claimed to an
   Case 1:18-cv-01599-MN Document 132 Filed 07/10/20 Page 85 of 123 PageID #: 6699
                                                                             85


13:02:12   1   algorithm.   Certain claims, such as claim 11, specifically

13:02:16   2   reference optimization algorithms.      And thus it appears that

13:02:20   3   when the patentee meant for the optimizer to be an

13:02:24   4   algorithm, he stated that.     He did not do so in the claims

13:02:26   5   at issue here.

13:02:27   6                I also note that limiting the optimizer to an

13:02:32   7   algorithm is not supported by the specification.         Indeed, in

13:02:36   8   the Summary of the Invention, it refers to three methods for

13:02:38   9   enabling user control of the tradeoff between dosimetric

13:02:4310     fitness and delivery efficiency.      Each of those references

13:02:4511     optimization, but only one - the third - references choosing

13:02:4812     an optimization algorithm.

13:02:5113                  The fourth disputed term is "intensity map[s]"

13:02:5514     again in claims 13, 15, and 19 of the '175 Patent.

13:03:0015     Plaintiff proposes this term means "a representation of the

13:03:0316     variation across a defined area of radiation of a single

13:03:0817     beam."   Defendants originally proposed the construction

13:03:1118     "representation[s] of dose distribution."       But during

13:03:1519     discussions aimed at narrowing the disputes, Defendants

13:03:1820     proposed the construction "a representation of the variation

13:03:2321     across a defined area of radiation of a single beam from a

13:03:2822     single gantry angle," thus adopting Plaintiff's construction

13:03:3523     with the addition of the words "from a single gantry angle."

13:03:3924                  Here, I agree with Plaintiff and will construe

13:03:4225     the term to mean "a representation of the variation across a
   Case 1:18-cv-01599-MN Document 132 Filed 07/10/20 Page 86 of 123 PageID #: 6700
                                                                             86


13:03:46   1   defined area of radiation of a single beam."

13:03:49   2               This is consistent with the ordinary meaning of

13:03:51   3   the term as recognized by the PTAB in denying the petition

13:03:55   4   to institute IPR.

13:03:57   5               Defendants have not cited anything in the

13:03:59   6   specification, claims, or prosecution history that clearly

13:04:03   7   requires that the language "from a single gantry angle" be

13:04:07   8   added to the ordinary meaning.

13:04:09   9               The fifth and final disputed term is "determine

13:04:1510     [a/the] collimator angle of [a/the] multileaf collimator" in

13:04:2011     claims 4, 17, and 18 of the '490 Patent.       During the hearing

13:04:2412     the parties reached agreement that this term means "select

13:04:3213     [a/the] rotation angle of [a/the] multileaf collimator."

13:04:3614     And in coming to that agreement, both sides agreed that a

13:04:3815     gantry angle is different from a collimator angle and that

13:04:4216     changing the gantry angle is not the same as changing the

13:04:4517     collimator angle.

13:04:4718                 So with that, I believe that addresses the

13:04:5019     issues we had for claim construction for today.

13:04:5420                 Are there any questions about that?

13:04:5921                 MR. EDWARDS:     Not from Plaintiff, Your Honor.

13:05:0322                 THE COURT:    All right.    Thank you.    So now I

13:05:0723     would briefly like to hear on the motion -- let me hear on

13:05:1524     the motion to stay first.     Who is going to handle that for

13:05:2125     the defendant?
   Case 1:18-cv-01599-MN Document 132 Filed 07/10/20 Page 87 of 123 PageID #: 6701
                                                                             87


13:05:25   1               MS. ALLEN:    Good morning, Your Honor.       Julia

13:05:28   2   Allen on behalf of the Varian defendants.

13:05:30   3               THE COURT:    Okay.

13:05:31   4               MS. ALLEN:    Varian ask that the Court grant its

13:05:34   5   motions to stay in its entirety because this case is now at

13:05:36   6   a natural pausing point and a stay pending inter partes

13:05:41   7   review will conserve the parties' and the Court's time and

13:05:45   8   resources while creating no undue prejudice to BMI or any

13:05:50   9   unfair advantage to Varian.     In considering this motion,

13:05:5310     it's important that the Court keep the history and context

13:05:5711     of this case in mind.

13:05:5912                 This is a case where BMI waited years and years

13:06:0313     to assert the patents-in-suit such that two patents are now

13:06:0614     expired and over seventy percent of the asserted claims in

13:06:1215     this case are in those expired patents.       This is also a case

13:06:1616     where BMI and Varian are not direct competitors.         On top of

13:06:2117     all of that, the most burdensome aspects of this case remain

13:06:2618     ahead and there is substantial overlap between two of the

13:06:2919     patents that are not subject to IPR proceedings and the '096

13:06:3420     Patent for which the IPR proceedings have been instituted.

13:06:4021                 I will walk through the three factors that

13:06:4222     courts consider in determining whether to exercise

13:06:4423     discretion to stay a case pending IPR to show why a stay is

13:06:4924     merited here unless the Court would like me to address any

13:06:5225     specific issues or questions first.
   Case 1:18-cv-01599-MN Document 132 Filed 07/10/20 Page 88 of 123 PageID #: 6702
                                                                             88


13:06:54   1                  THE COURT:   No, that sounds good to me.

13:06:57   2                  MS. ALLEN:   Thank you.

13:06:58   3                  First, a stay pending IPR will allow for

13:07:03   4   simplification of the issues in this case.

13:07:06   5   Twenty-seven percent of the claims asserted here are

13:07:09   6   challenged in the instituted '490 and '096 IPR proceedings.

13:07:15   7   Courts have stayed cases involving even less overlap than

13:07:20   8   exist here.    And because of the substantial overlap between

13:07:23   9   the '096 and the '283 and '175 Patents, the PTAB's expert

13:07:3010     analysis and the instituted '096 IPR proceedings will help

13:07:3511     simplify the issues before this Court.

13:07:3712                    Focusing first on the simplification that will

13:07:4213     result from a stay in light of the instituted '490 IPR

13:07:4714     proceedings.    All of the asserted claims for the '490 are

13:07:5115     being challenged in the IPR proceedings.       As a result, the

13:07:5516     patent could be eliminated entirely from this action which

13:07:5917     is important because not only are there nonparty inventors

13:08:0218     for the '490 Patent that are not inventors for the other

13:08:0619     asserted patents, but also the '490 technology relates to an

13:08:1120     entirely different topic than the other three asserted

13:08:1521     patents.   The '490 focuses on collimator optimization

13:08:2022     whereas the other three asserted patents are not focused on

13:08:2323     collimators at all.

13:08:2524                    THE COURT:   But you want me to stay the entire

13:08:2825     case, not just the case as to the '490 Patent; right?
   Case 1:18-cv-01599-MN Document 132 Filed 07/10/20 Page 89 of 123 PageID #: 6703
                                                                             89


13:08:31   1               MS. ALLEN:    Correct.    And I'm happy --

13:08:34   2               THE COURT:    How is telling me how the '490

13:08:38   3   Patent is so different going to help me -- help to convince

13:08:43   4   me to stay the entire case when a substantial number of

13:08:48   5   claims exist in the other patents?

13:08:52   6               MS. ALLEN:    Given Your Honor's question, why

13:08:54   7   don't I focus now on the asserted claims and the '283 and

13:08:58   8   '175 that are not subject to IPR proceedings.

13:09:04   9               THE COURT:    Okay.

13:09:0510                 MS. ALLEN:    So focusing on that, there is

13:09:0711     substantial overlap between the '096 Patent for which IPR

13:09:1212     proceedings have been instituted and the '283 and '175.

13:09:1613     Your Honor heard lengthy argument this morning addressing

13:09:2114     precisely that overlap which was acknowledged by BMI's

13:09:2515     counsel during the claim construction argument.        That favors

13:09:2916     a stay because the PTAB's analysis during the '096 IPR

13:09:3417     proceedings are instructive and simplify the issues before

13:09:3818     this Court as to the '283 and '175 Patents for which IPR

13:09:4619     proceedings have not been instituted.

13:09:4820                 Let's focus first specifically on the overlap

13:09:5221     between the '283 and the '096.      The '096 functionally

13:09:5922     resembles a continuation in part of the earlier '283.

13:10:0323     Between those two patents, there are four out of five of the

13:10:0724     same inventors.   Both patents are directed to the use of a

13:10:1125     computer implemented simulated annealing radiotherapy
   Case 1:18-cv-01599-MN Document 132 Filed 07/10/20 Page 90 of 123 PageID #: 6704
                                                                             90


13:10:16   1   planning algorithm to optimize a radiation beam arrangement.

13:10:21   2   There also are significant portions of the disclosures in

13:10:25   3   the two patents, specifications, and figures that are nearly

13:10:30   4   identical.   In fact, due to the substantial similarities

13:10:35   5   between these two patents, the '096 is now subject to

13:10:38   6   re-exam proceedings for statutory and obviousness type

13:10:42   7   double-patenting compared to the '283.

13:10:47   8                Now, turning to the '175, it is also not subject

13:10:52   9   to IPR proceedings.    That patent likewise incorporates the

13:10:5610     '096 by reference in its entirety and the reason it does so

13:11:0111     is to provide support and an explanation of what the '175

13:11:0712     optimizer does.   Because of this substantial overlap between

13:11:1313     the '096 for which IPR proceedings have been instituted,

13:11:2014     ordering a stay in this case will allow the Court the

13:11:2415     benefit of the PTAB's analysis in the '096 which will be

13:11:2916     instructive as to the '283 and '175 as well.

13:11:3217                  Finally, even assuming the PTAB were to sustain

13:11:3718     all of the challenge claims, a stay would simplify the

13:11:4119     issues in this action and preserve the Court's resources

13:11:4420     through not only providing the benefit of the PTAB's expert

13:11:4921     analysis, but also narrowing Varian's prior art base

13:11:5322     invalidity defenses via IPR estoppel.

13:11:5723                  THE COURT:   Would the narrowing of the prior

13:12:0024     art, what patents would that apply to?

13:12:0325                  MS. ALLEN:   That would apply to the patents for
   Case 1:18-cv-01599-MN Document 132 Filed 07/10/20 Page 91 of 123 PageID #: 6705
                                                                             91


13:12:06   1   which IPRs have been instituted, namely the four --

13:12:11   2                  THE COURT:   So just so I understand, and I

13:12:14   3   apologize for cutting you off, I think it's a product of us

13:12:17   4   being on the phone, so I'm sorry about that.        But what I'm

13:12:21   5   trying to understand is you just made the argument that the

13:12:24   6   '096 and the '283 Patents are very similar and have similar

13:12:29   7   claims, but as I am understanding you, you're saying but the

13:12:32   8   estoppel would only apply to the '096, and you could

13:12:37   9   essentially make the same prior art arguments that the PTAB

13:12:4210     addressed with the '096, but you could make them for the

13:12:4511     '283.   Is that your position?

13:12:4812                    MS. ALLEN:   Varian's position, of course, would

13:12:5113     depend on -- well, the application of the estoppel will turn

13:12:5714     on the -- what happens before the PTAB and the IPR

13:13:0415     proceedings.    Varian's position is that as is clear under

13:13:0916     Section 315(e)(2), estoppel only applies as to those patents

13:13:1617     or claims for which IPR has been instituted.

13:13:2018                    THE COURT:   I understand that.    But you're

13:13:2219     telling me that oh, even though not all the patents and even

13:13:2720     though not all the claims are at issue, the case will be

13:13:3121     simplified because of this estoppel.       I'm trying to

13:13:3522     understand if that is really the case given that you're

13:13:3923     essentially leaving open the fact that you could make the

13:13:4224     same prior art arguments on the '283 Patent that you would

13:13:4625     be estopped from making on the '096.       So I'm kind of missing
   Case 1:18-cv-01599-MN Document 132 Filed 07/10/20 Page 92 of 123 PageID #: 6706
                                                                             92


13:13:52   1   how there is really a simplification if that's really your

13:13:56   2   position.

13:13:57   3                  MS. ALLEN:   There will be a simplification as to

13:14:00   4   two of the patents for which IPRs have been instituted.          And

13:14:04   5   that's the point as to IPR estoppel.

13:14:09   6                  And even setting aside -- so the scope of the

13:14:14   7   IPR proceedings also will be limited to -- yes, I'll leave

13:14:19   8   it at that.

13:14:23   9                  THE COURT:   Okay.   Anything else?

13:14:2510                    MS. ALLEN:   I'll turn now to the second factor,

13:14:2911     the status of the litigation.

13:14:3112                    THE COURT:   And let me just caution you to watch

13:14:3413     your time because there is still a motion to dismiss, so you

13:14:3714     guys can decide how you want to use your time, but my guess

13:14:4115     is you probably have about fifteen minutes left.

13:14:4816                    MS. ALLEN:   Then with that I will note that the

13:14:5017     status of the litigation favors a stay here because the most

13:14:5418     burdensome parts of the litigation remain ahead.

13:14:5719                    And the third factor likewise favors a stay

13:15:0020     because there will be no undue prejudice to BMI nor give

13:15:0521     Varian an unfair advantage particularly where here two of

13:15:0922     the patents are expired and the parties are not direct

13:15:1223     competitors.

13:15:1424                    Unless the Court has any other questions, I will

13:15:2125     pass the argument to counsel for BMI.
   Case 1:18-cv-01599-MN Document 132 Filed 07/10/20 Page 93 of 123 PageID #: 6707
                                                                             93


13:15:25   1                 THE COURT:    Okay.   Let me hear from Plaintiff.

13:15:28   2                 MR. MADDOX:    Good afternoon, Your Honor.     Steven

13:15:31   3   Maddox for the Plaintiff.

13:15:34   4                 Just a few points, I won't be very long at all,

13:15:37   5   arising from the reply brief that they filed.        In the reply,

13:15:51   6   basically they take math to a bunch of cases and say see,

13:15:57   7   it's not about the majority of claims and one case they cite

13:16:04   8   for the first time in their reply brief, that's the Aquos

13:16:08   9   case on page 8 of their reply.      And they come up with a

13:16:1210     14 percent figure.    I'm not really sure.     The court never

13:16:1611     came up with that, but anyway.      The point is that that case

13:16:2012     turned for simplification on the patentee's expressed

13:16:2413     admission that there was significant overlap in the claims

13:16:2714     to be construed.   There was a similarity of invention

13:16:3015     disclosure and the claims were to the same key inventive

13:16:3416     aspect.    That's the patentee admitting that and the court

13:16:3917     leaning on that and saying it will simplify what's before

13:16:4218     the PTO.   We don't have that here.     What we're attempting to

13:16:4619     suggest in our brief is -- first of all, we weren't saying

13:16:4920     you're bound by a quantitative analysis.       We were saying

13:16:5321     courts seem to be looking at quantitative analysis to make

13:16:5622     this a little more objective, a little more literal as cases

13:17:0123     evolve.    First they look at a number of claims that aren't

13:17:0424     before the PTO compared to the portion of those who are.

13:17:0925     They don't stop there.      They say well, listen, how similar
   Case 1:18-cv-01599-MN Document 132 Filed 07/10/20 Page 94 of 123 PageID #: 6708
                                                                             94


13:17:12   1   are these things?    And when the patents are in the same

13:17:15   2   family and have the same specification, they're going to

13:17:19   3   find that simplification is in favor.       And that's what they

13:17:24   4   found in the Personal Webtext case cited on page 9 of their

13:17:30   5   reply.   And it's also what they found in the Iogen case

13:17:36   6   cited on page 9 of their reply.      They sort of attempted to

13:17:39   7   make those cases impose a mathematical equation on those

13:17:43   8   cases, but those cases turn on the common sense that when

13:17:46   9   you have patents in the same family or when you have a

13:17:4910     patentee that says yeah, they're the same, then you may have

13:17:5411     some simplification going on.     Here we don't have that.         Is

13:17:5812     there some similarity between the '096 and the '283

13:18:0213     specification?    Yes, there is some.    Are the claims the

13:18:0814     same?    No.   Have they identified any terms, any common claim

13:18:1115     terms that are going to be construed by the PTO?         No.

13:18:1516                    I should point out as they have argued for the

13:18:1817     wonderful guidance the PTO is going to give on claim

13:18:2118     construction, we spent most of today arguing against what

13:18:2419     the PTO did.    Also as you noted, Your Honor, the PTO

13:18:2820     guidance to claim construction at least on this case has

13:18:3121     been quite conclusory and not much use.       We don't think

13:18:3622     there is any spillover helpfulness coming from these.          I

13:18:4023     won't recite anything else in the brief.

13:18:4224                    There is some tussle in the reply about the

13:18:4525     timing of this and there were contentions and so forth.            The
   Case 1:18-cv-01599-MN Document 132 Filed 07/10/20 Page 95 of 123 PageID #: 6709
                                                                             95


13:18:52   1   bottom line is we had midnight filings on the 365 date and

13:18:57   2   they wouldn't tell us what their obviousness combinations

13:19:02   3   were until they got their motion to stay on file.         There is

13:19:07   4   not much more I can say or inclined to use our time to do.

13:19:13   5                  THE COURT:    Let me understand.   I thought I

13:19:14   6   heard from Varian's counsel that the parties are not

13:19:17   7   competitors.    I took it from the declarations that they were

13:19:22   8   competitors.

13:19:23   9                  MR. MADDOX:   I was just about to turn to that if

13:19:2610     I may.   On the competitive issue, we have a declaration of

13:19:3111     Thomas Roden and, you know, all the declarations before you

13:19:3612     obviously are obviously carefully written what they say and

13:19:3913     don't say.   The bottom line is this, Best is in the

13:19:4214     treatment planning systems business.       For a while they

13:19:4515     worked with and Varian wanted to work with us because it

13:19:4816     wanted to get the brains that we have to work with their

13:19:5217     machines.    That eventually stopped.    Low and behold, Best --

13:19:5718     I'm sorry, low and behold Varian started bundling a TPS with

13:20:0319     its machines and the machines are in the market in which

13:20:0620     they are quite dominant.      And meanwhile we went about still

13:20:1121     trying to get people to take licenses to use our brains and

13:20:1422     we're out there garnering 50 percent of the market using

13:20:1823     what we say infringes our patent.      They're bundling the

13:20:2124     brains we came up with along with their machines in which

13:20:2425     they are a 900-pound gorilla.      We think that's competitive.
   Case 1:18-cv-01599-MN Document 132 Filed 07/10/20 Page 96 of 123 PageID #: 6710
                                                                             96


13:20:29   1                  Do we have significant market share?      No.     If

13:20:32   2   market share is the test, then we don't have it.         But the

13:20:35   3   whole point is we can't be getting market share because

13:20:40   4   they're bundling frankly our own technology with a machine

13:20:45   5   in which they are, you know, the 400-pound gorilla.         So

13:20:50   6   that's what we say on competition.

13:20:52   7                  Frankly we don't think it even needs to reach

13:20:55   8   competition.    There is no substantial simplification here.

13:20:59   9   There is no claim construction help that's coming.         But I

13:21:0310     will leave it there unless you have further questions.

13:21:0511                    THE COURT:    One more question, Mr. Maddox.      That

13:21:0812     is, what, if anything, am I to make -- you talked about sort

13:21:1213     of what you thought were the Defendant's tactics.         What

13:21:1614     about the point that was raised that, you know, Best waited

13:21:2215     to file this suit and, you know, including so long that the

13:21:2816     patents are -- two of the patents or a few of the patents

13:21:3317     are now expired?

13:21:3418                    MR. MADDOX:   A couple of things.    First of all,

13:21:3619     the patents that were expired are pioneering patents in the

13:21:4020     field.   And then we have the subsequent patents that are

13:21:4321     defined in the subsequent technology, the '283 to the '490

13:21:4822     and other aspects of the brain of this.

13:21:5023                    Secondly, I must say I'm not familiar with the

13:21:5324     exact language.    I see what you see from the complaint,

13:21:5625     discussions in 2012, and I guess a lawsuit in 2000 -- I'm
   Case 1:18-cv-01599-MN Document 132 Filed 07/10/20 Page 97 of 123 PageID #: 6711
                                                                             97


13:22:00   1   sorry, '18.   Part of the dynamic here is frankly the client

13:22:07   2   is very small and funding to go up against a 900-pound

13:22:11   3   gorilla is substantial.    And I don't know why they chose to

13:22:16   4   sue when they sued, but I haven't seen a stay case that

13:22:22   5   actually considered that a factor and then granted a stay.

13:22:26   6   I have seen some cases where they talk about a preliminary

13:22:30   7   injunction, moving for that, but most of those get resolved

13:22:34   8   when they figure out who had access to the code when, which

13:22:38   9   is what we have, our situation.

13:22:3910                   So I guess I would say I don't know that that

13:22:4411     alleged delay in bringing the case and I don't know what

13:22:4712     happened between the parties between 2012 and the time it

13:22:5013     was filed, I simply don't know, but I don't know that

13:22:5414     someone pointing out that gap is a factor that any court has

13:22:5815     really used to grant a stay.

13:23:0016                   THE COURT:   Okay.   Ms. Allen, I'll give you the

13:23:0317     last word.

13:23:0418                   MS. ALLEN:   Thank you, Your Honor.     I will

13:23:0719     respond briefly to the points made by BMI's counsel.

13:23:1020                   First, Varian completely disagrees with any

13:23:1321     suggestion as was made today and is in BMI's papers that

13:23:1822     Varian in some way delayed or has used this for a tactical

13:23:2323     advantage.    Varian timely filed its IPR petitions and did so

13:23:2924     within two months of receiving BMI's preliminary

13:23:3325     infringement contentions, which were the first time BMI made
   Case 1:18-cv-01599-MN Document 132 Filed 07/10/20 Page 98 of 123 PageID #: 6712
                                                                             98


13:23:37   1   any effort to narrow the 82 asserted claims down to 37.          So

13:23:42   2   the timing of the filing of the IPR petitions was completely

13:23:47   3   reasonable.

13:23:48   4                 In addition to that, Varian promptly moved to

13:23:51   5   stay within a couple of weeks of receiving the institution

13:23:54   6   decisions.

13:23:55   7                 Turning next to the point of the suggestion that

13:23:59   8   BMI and Varian are direct competitors, the only thing in the

13:24:04   9   entire record to support that false claim is that a

13:24:0910     self-serving statement in a declaration from BMI's

13:24:1411     programmer IT manager who does not attest to having any

13:24:1912     responsibilities or role related to sales or marketing.          By

13:24:2313     contrast, Varian has submitted a third-party report showing

13:24:2814     that the industry doesn't recognize BMI as a competitor in

13:24:3115     the treatment planning space.

13:24:3416                   Finally, Your Honor is correctly right in

13:24:3817     focusing on the fact that here two of the patents are

13:24:4218     expired.   And as a result, even if you assume and take at

13:24:4719     face value BMI's claim that it in some way competes with

13:24:5220     Varian, the fact that seventy percent of the asserted claims

13:24:5621     are in expired patents takes away any need or any undue

13:25:0122     prejudice that would result to BMI as a result of a stay in

13:25:0523     these proceedings since for seventy percent of those claims

13:25:0824     they're only seeking monetary damages.

13:25:1225                   THE COURT:   And do you think the fact that it's
   Case 1:18-cv-01599-MN Document 132 Filed 07/10/20 Page 99 of 123 PageID #: 6713
                                                                             99


13:25:15   1   a small company and those monetary damages may be meaningful

13:25:19   2   weighs against a stay?

13:25:26   3                MS. ALLEN:   No.   The fact that should BMI

13:25:33   4   prevail, which, of course, Varian does not think it will,

13:25:37   5   will have the opportunity to have interest on those claims

13:25:40   6   which would adequately compensate BMI in the unlikely event

13:25:46   7   it were to prevail.

13:25:48   8                THE COURT:   Okay.   Thank you.     And I want to

13:25:51   9   thank the parties for the arguments.       They were helpful to

13:25:5510     me.   But, after hearing the argument and reviewing the

13:25:5811     briefing, I am going to exercise my discretion and deny the

13:26:0212     motion to stay.

13:26:0413                  I have reached my decision by reviewing the

13:26:0614     factors that the Court typically looks at in these

13:26:0915     circumstances.

13:26:1016                  First, as to simplifying the issues, I do not

13:26:1617     believe that the case would be substantially simplified by a

13:26:2018     stay.   Although there may be some similarities between

13:26:2319     claims being reviewed and claims not, it remains a fact that

13:26:2720     sixteen of the twenty-two asserted claims in this court are

13:26:3021     not subject to IPR.    And those claims will need to be

13:26:3322     adjudicated regardless.

13:26:3623                  And, although record in the PTAB and statements

13:26:3924     about the prior art that will become part of the intrinsic

13:26:4225     record are sometimes informative, here, many of the asserted
  Case 1:18-cv-01599-MN Document 132 Filed 07/10/20 Page 100 of 123 PageID #: 6714
                                                                            100


13:26:48   1   claims are in patents that are not subject to IPR, and thus

13:26:51   2   the proceedings will be of limited, if any, value.

13:26:54   3               So, in this case, we have rather minimal

13:26:59   4   simplification even if all claims are determined to be

13:27:02   5   invalid in the IPR.   And that weighs against a stay.

13:27:05   6               Next, the prejudice.     I have considered the four

13:27:09   7   factors courts review in addressing undue prejudice and

13:27:15   8   tactical disadvantage.

13:27:16   9               With respect to the timing of the request for

13:27:1810     review and the request for stay, Varian could have moved

13:27:2211     faster but it filed its request for review within the time

13:27:2512     allowed by statute and then moved relatively quickly in

13:27:3013     seeking a stay after the PTAB institution decisions.         I

13:27:3414     cannot conclude that Varian sought a clear tactical

13:27:3815     advantage in the timing of either its request for inter

13:27:4116     partes review or to stay.

13:27:4217                 With respect to the status of the IPR

13:27:4518     proceedings, the final IPR decision is expected to issue

13:27:5119     somewhere around three months before the close of expert

13:27:5420     discovery and around nine months before trial.        This allows

13:28:0221     time for addressing those decisions in this case to the

13:28:0622     extent we need to do so.    And, thus, that also weighs

13:28:0923     against a stay.

13:28:1124                 And, finally, the parties' relationship.

13:28:1425     Despite Defendants' questioning of the competitor issue, I
  Case 1:18-cv-01599-MN Document 132 Filed 07/10/20 Page 101 of 123 PageID #: 6715
                                                                            101


13:28:20   1   find that the parties are competitors - and that weighs

13:28:24   2   against a stay.   Best has submitted declarations supporting

13:28:28   3   its claim that a stay will prejudice Best because Varian's

13:28:32   4   alleged infringing activity, along with its dominance in the

13:28:37   5   market, is causing loss of revenue and opportunity.         And

13:28:40   6   that is typically difficult for a small company.

13:28:43   7                Taking all of that together, I find that Best

13:28:45   8   may likely be tactically disadvantaged by a stay.

13:28:50   9                Finally, looking at whether discovery is

13:28:5310     complete and a trial date is set.      Here, we have just

13:28:5711     extended the trial date.     And many of the issues are in

13:29:0012     relatively early stages.     Fact discovery is ongoing.      Expert

13:29:0513     discovery does not begin for quite a while.       And the trial

13:29:1314     is not set for quite some time.     So, when I consider the

13:29:1815     status of this case, I think that this factor favors a stay.

13:29:2316                  But, when I weigh all the factors, I think it

13:29:2717     tips in favor of not staying the case.      And, so, the motion

13:29:3118     to stay is denied.

13:29:3419                  And that then will bring us to the motion to

13:29:4020     dismiss.   So who is going to handle that one.

13:29:4721                  MR. MARTINEZ:    Good morning, Your Honor.      This

13:29:4822     is Jose Martinez for the Defendant, Varian Medical Systems.

13:29:5323                  THE COURT:    Okay.

13:29:5424                  MR. MARTINEZ:    Thank you, Your Honor.     So the

13:29:5825     last time the parties were before this Court, Your Honor
  Case 1:18-cv-01599-MN Document 132 Filed 07/10/20 Page 102 of 123 PageID #: 6716
                                                                            102


13:30:01   1   ruled that BMI had not plausibly alleged any indirect or

13:30:05   2   willful infringement claims.     That hasn't changed since we

13:30:10   3   were last before you.

13:30:12   4               Now, slide 2 summarizes the relief that Varian

13:30:16   5   is seeking today and why.    As an initial matter, I'll just

13:30:20   6   say quickly that BMI fails to plead any contributory

13:30:24   7   infringement since their own allegation shows that Varian's

13:30:28   8   products allow for substantial non-infringing use.        That

13:30:32   9   bars their contributory infringement claim as a matter of

13:30:3510     law in its entirety.    And I'm not sure there is much more to

13:30:4011     say on that particular point.

13:30:4112                 What Varian plans to focus on today is the

13:30:4413     middle column that you see which is BMI's failure to plead

13:30:4914     knowledge of infringement.    As this Court found in DoDots

13:30:5215     that precludes all pre-complaint liability for willful and

13:30:5716     indirect infringement.    Just as with Varian's first motion

13:31:0117     to dismiss, BMI continues to dance around the

13:31:0418     straightforward question which is why hasn't it just come

13:31:0719     out and said that in 2012, BMI and Varian discussed these

13:31:1120     asserted patents in relation to these accused products.

13:31:1621     BMI's continuing failure to make that straightforward

13:31:2022     factual allegation speaks volumes.

13:31:2323                 So if the Court has any specific questions, I'm

13:31:2724     cognizant of my limited time and I'm happy to answer

13:31:3025     anything the Court has, otherwise I can briefly talk about
  Case 1:18-cv-01599-MN Document 132 Filed 07/10/20 Page 103 of 123 PageID #: 6717
                                                                            103


13:31:33   1   BMI's failure to plead knowledge of infringement.

13:31:36   2               THE COURT:    Why don't you do that.

13:31:38   3               MR. MARTINEZ:    Thank you, Your Honor.

13:31:41   4               Turning to slide three, as this Court again

13:31:43   5   noted in DoDots, the law requires a non-conclusionary

13:31:49   6   plausible allegation of fact that Varian knew it was

13:31:52   7   infringing the asserted patents.     Thus far other than the 29

13:31:57   8   conclusionary allegations it makes in the first amended

13:32:00   9   complaint which we have catalogued on page 8 of our motion,

13:32:0410     BMI has refused to provide one.

13:32:0611                 Now, we would submit that BMI can't plead that

13:32:0912     Varian had knowledge of infringement because it's not true.

13:32:1213     Now, Varian isn't asking the Court to make that factual

13:32:1814     finding at this stage, but BMI's failure to make that

13:32:2215     allegation is on its own a sufficient basis to dismiss.

13:32:2516     This is exactly like the quote purposeful sidestep in the

13:32:2917     Third Circuit Caldon case because BMI is refusing to plead

13:32:3418     what it wants this Court to infer that Varian and BMI

13:32:3719     discussed the asserted patents in relation to the accused

13:32:4020     products in 2012.

13:32:4121                 Now, if that were true, surely BMI would have a

13:32:4422     direct affirmative allegation in the complaint to that

13:32:4823     effect and it doesn't.    And for that reason as the Third

13:32:5224     Circuit found in Caldon, it's not good enough.        I think this

13:32:5525     pleading failure matters for at least a few reasons.         The
  Case 1:18-cv-01599-MN Document 132 Filed 07/10/20 Page 104 of 123 PageID #: 6718
                                                                            104


13:32:59   1   first is BMI has to meet its pleading standard under Rule 12

13:33:04   2   and if it doesn't, then in DoDots this Court pointed to the

13:33:08   3   policy of pairing down claims by time period where

13:33:11   4   allegations are insufficiently pled.

13:33:14   5               More to the point, BMI was there in 2012.         BMI

13:33:19   6   has pled that they were there.     And that means they know

13:33:23   7   what BMI and Varian talked about and they know what they can

13:33:27   8   and cannot physically alleged.     These claims also matter

13:33:32   9   because they drastically expand the scope of discovery.

13:33:3610     While Varian has produced or agreed to produce all of the

13:33:4111     discovery to which BMI is entitled, these inadequately pled

13:33:4512     claims implicate third parties including Varian's customers.

13:33:5013     And the Supreme Court in Twombly identified the potential

13:33:5414     enormous costs in discovery prevented defendants from

13:33:5615     needlessly incurring those costs as one of the policy

13:34:0016     reasons underlying Rule 12.

13:34:0217                 What BMI does do in the complaint is it resorts

13:34:0518     to cryptic allegations and taken together those allegations

13:34:0919     do not give rise to a plausible inference that Varian knew

13:34:1220     it was infringing the asserted patents.       And these are the

13:34:1521     allegations, Your Honor, in paragraphs 36 through 38, 40 and

13:34:2022     43 of the first amended complaint.      And they center on

13:34:2523     alleged communications between BMI and Varian between 2012

13:34:2924     and they try to allege just enough to get the Court to draw

13:34:3325     a favorable inference, but the allegations show that it's
  Case 1:18-cv-01599-MN Document 132 Filed 07/10/20 Page 105 of 123 PageID #: 6719
                                                                            105


13:34:36   1   not enough.

13:34:37   2                 I think the most obvious example is that BMI

13:34:40   3   doesn't ever say which patents or products the parties were

13:34:43   4   allegedly actually talking about.      And you can see those

13:34:47   5   admissions in paragraphs 36 through 38.       And then BMI

13:34:53   6   alleges in paragraph 40 that the parties had a

13:34:56   7   teleconference where they discuss the quote, Best patent

13:34:59   8   portfolio, but the knowledge of a patent portfolio doesn't

13:35:03   9   equal knowledge of the patent, let alone knowledge of

13:35:0710     infringement.

13:35:0711                   The last I'll point out is in paragraph 43, BMI

13:35:1212     alleges that Varian e-mailed BMI about exploring technology

13:35:1813     that quote, may be covered by the Best patent portfolio.

13:35:2414     For one thing, this isn't a licensing negotiation like BMI

13:35:2715     says it is in paragraph 36.     And again, BMI still does not

13:35:3116     specify products or patents.

13:35:3317                   In sum, BMI does not give this Court a plausible

13:35:3718     basis on which to infer that Varian knew of its alleged

13:35:4219     infringement and accordingly fails to state a claim for

13:35:4520     induced, contributory, and willful infringement to the

13:35:4821     extent they're based on Varian's pre-suit conduct.

13:35:5222                   Just briefly, Your Honor, unless you have

13:35:5523     questions on that, I can quickly turn to the remainder of

13:35:5824     our argument.

13:36:0025                   THE COURT:   Okay.
  Case 1:18-cv-01599-MN Document 132 Filed 07/10/20 Page 106 of 123 PageID #: 6720
                                                                            106


13:36:01   1                MR. MARTINEZ:   Thank you.

13:36:03   2                I think the briefing on the claims, on BMI's

13:36:06   3   claims regarding Varian's post complaint conduct is fairly

13:36:10   4   straightforward.   As slide 4 shows, BMI hasn't pled

13:36:14   5   contributory infringement because their own allegations not

13:36:18   6   to mention the patents and the exhibits make clear that the

13:36:22   7   accused products have at least one major substantial

13:36:27   8   non-infringing use and the prior art radiation technique we

13:36:30   9   identified and that bars the claim in its entirely.

13:36:3410                  As you see on slide 5, induced infringement

13:36:3811     failed in its entirety, too, because the only basis BMI has

13:36:4112     for making that claim are Varian's marketing and training

13:36:4413     materials.   As the Monect court in this district pointed

13:36:4914     out, that's not enough as a matter of law.

13:36:5215                  And I'll conclude here, Your Honor, on slide 6,

13:36:5516     and we'll just say that, you know, with post complaint

13:36:5817     willfulness, it's a closer call.     In our motion we argue

13:37:0318     that BMI's deficient allegations preclude pre-suit of

13:37:0919     willful infringement.    We think it's clearer now especially

13:37:1320     in light of an order issued by Judge Connolly ten days ago

13:37:1721     that the complaint itself can't be the source of the

13:37:1922     knowledge required to sustain induced or willful

13:37:2423     infringement claims.    And I think we'll plan to revisit that

13:37:2724     particular argument either at the 12(c) stage or on a motion

13:37:3125     for summary judgment.
  Case 1:18-cv-01599-MN Document 132 Filed 07/10/20 Page 107 of 123 PageID #: 6721
                                                                            107


13:37:32   1               THE COURT:    I would suggest that you wait until

13:37:35   2   after you get some discovery and we deal with things like

13:37:42   3   that on summary judgment that we continue to have arguments

13:37:46   4   about the pleadings.

13:37:49   5               Let me hear from Plaintiff.

13:37:54   6               MR. MADDOX:    Yes.   Good afternoon, Your Honor.

13:37:56   7   Steven Maddox again for Plaintiff.      With respect to the

13:38:03   8   indirect infringement claims, let's start with knowledge of

13:38:06   9   infringement.   I'm sorry, any computer is doing that.        So

13:38:1210     the big different between the complaint you dismissed and

13:38:1711     the complaint that we filed or that was filed by our

13:38:2212     predecessors in the first amended complaint essentially

13:38:2413     comes to paragraph 35 through 63.      And the big chunk of

13:38:2814     those dealing with facts and actually providing evidence

13:38:3415     because we do allege that they had knowledge of each patent.

13:38:3916     And, for instance, in paragraph 96 of the complaint, we say

13:38:4517     as detailed in paragraphs 34 to 67, Defendants had knowledge

13:38:4818     of the '283 Patent no later than January 2012.        And we go

13:38:5419     back to those paragraphs, you see that it's talking about

13:38:5820     January 2012.   And it seems that our statement saying you

13:39:0521     had knowledge as of January 2012 and here is a bunch of

13:39:0822     e-mails from 2012 is not specific enough for them, which

13:39:1323     they don't really have any cases to support that.

13:39:1824                 We were told the first time that we were too

13:39:2025     conclusory, so this time we came back with listen, here is
  Case 1:18-cv-01599-MN Document 132 Filed 07/10/20 Page 108 of 123 PageID #: 6722
                                                                            108


13:39:24   1   what the e-mails said, here are the facts, here are the

13:39:28   2   people, he was in charge of the Eclipse treatment, he said

13:39:32   3   we may be covered by the patent portfolio and in order to

13:39:35   4   determine this, I want the demonstration to figure this out.

13:39:39   5               We think that these facts, and they're not just

13:39:43   6   alleged facts, they're actual evidence, more than plausibly

13:39:48   7   allow us to infer that each of these patents were known and

13:39:54   8   there was knowledge of treatment for each of these patents

13:39:58   9   as alleged weren't conclusory in the counts.

13:40:0210                 Now, the crux of their complaint this time

13:40:0711     essentially is well, look, that e-mail didn't say, didn't

13:40:1212     list the patents, and unless it list the patents, you lose.

13:40:1713     And they say that on page 9 of their opening brief, and

13:40:2314     page 9, a direct quote from Varian is courts have required

13:40:2815     allegations that the parties discussed these specific

13:40:3016     patents being asserted, meaning unless you have got the

13:40:3517     patent numbers, you don't have a basis to allege

13:40:3918     contributory infringement.

13:40:4019                 The thing is when companies talk about

13:40:4320     technology and wanting to take license and figuring out

13:40:4621     whether they got a need for a license, they don't call up

13:40:4922     and say I would like to talk to you about and then list a

13:40:5323     number of patent numbers.    They say I want to talk to you

13:40:5624     about the portfolio around this product or the portfolio

13:41:0025     around that product.
  Case 1:18-cv-01599-MN Document 132 Filed 07/10/20 Page 109 of 123 PageID #: 6723
                                                                            109


13:41:02   1               By the way, in all of this, we can't possibly

13:41:04   2   know what patents they're talking about.       You notice Varian

13:41:09   3   doesn't say any other patent could have been, the document,

13:41:11   4   the evidence itself, much less our allegation say this was

13:41:15   5   being talked about by the Eclipse people, the Eclipse is the

13:41:19   6   accused treatment planning system of Varian with Best after

13:41:25   7   they had worked together for a number of years trying to

13:41:28   8   make the treatment planning system Corbus talk to Varian's

13:41:33   9   machinery, the LINAC, the accelerator.

13:41:3710                 But back to their statement that the courts

13:41:4111     require this, no, they don't.     Three cases they cite on

13:41:4512     page 9 are Monect, Netgear and UMass v. Memorial.        Monect

13:41:5113     found a plausible inference of knowledge because the

13:41:5514     defendant had identified the patents-in-suit to the PTO

13:41:5815     through prior art.   That's not a rule that says you have to

13:42:0116     list the patent by number.    Netgear found plausible

13:42:0517     inference where the plaintiff had taken a license to the

13:42:0918     asserted patent.   That's not a rule that says you have to

13:42:1219     list the patents by number.     UMass v. Memorial, it was a

13:42:1620     plausible inference because the defendant had cited it as

13:42:1921     prior art and had contacted about discussing a license.

13:42:2322                 None of these cases reflect knowledge, suggest,

13:42:2823     a rule that you have to identify the patents by name in our

13:42:3424     allegations to support a plausible inference of knowledge of

13:42:3825     infringement.
  Case 1:18-cv-01599-MN Document 132 Filed 07/10/20 Page 110 of 123 PageID #: 6724
                                                                            110


13:42:38   1                And finally, Varian went a little too far on

13:42:42   2   page 9.   They say nothing in the claim plausibly indicates

13:42:45   3   that any of the technologies discussed were related to the

13:42:48   4   asserted patents or accused products.      And, of course, right

13:42:51   5   there in e-mail it says Varian talked to my individual

13:42:56   6   there, he is in charge of the Eclipse treatment.        He is

13:43:00   7   that.   The only other thing to mention here is there is no

13:43:02   8   evidence or even an allegation that Varian had any interest

13:43:06   9   in any patents other than for TPS, for Best, it's the only

13:43:1310     thing Best did.    They can't even say well, it could have

13:43:1611     been about something else.    No.   There is a you were too

13:43:2012     conclusory and now we say well, here is facts and evidence,

13:43:2513     they say that evidence doesn't have the magic words in it.

13:43:2914     This is going to be a factual issue, I suppose, a big

13:43:3415     factual issue, but it's going to be that.       It's not going to

13:43:3716     be something that should be resolved on pleadings.

13:43:4217                  I would like to talk for a second about

13:43:4418     inducement and intent.    Counsel didn't spend any time on

13:43:4819     that.   I will say their brief on page 15, they say that

13:43:5420     Monect stands for the proposition that instructing customers

13:43:5621     is insufficient for inducement.     Monect doesn't say that.

13:44:0322     Again, Monect --

13:44:0523                  THE COURT:   But the problem, the issue I had

13:44:0724     with the inducement, this aspect of inducement was that I

13:44:1225     previously said that you hadn't pleaded, you kind of had
  Case 1:18-cv-01599-MN Document 132 Filed 07/10/20 Page 111 of 123 PageID #: 6725
                                                                            111


13:44:19   1   these generalities on they train people and tell people how

13:44:25   2   to use it, but there weren't any specifics given.        And for

13:44:29   3   three out of four patents no changes were made to those

13:44:31   4   allegations.    So I'm not sure how it's consistent with my

13:44:35   5   prior ruling to say well, Judge, change your mind, it's not

13:44:42   6   sufficient when you actually didn't add anything.

13:44:45   7                  MR. MADDOX:   You are correct about the relative

13:44:49   8   text.   As you know, I am new counsel here.      I don't lightly

13:45:00   9   say it, but it seems to me that UMass say that those

13:45:0510     allegations are enough and we alleged a bunch of manual -- I

13:45:0911     must say I don't know every attachment to the first amended

13:45:1312     complaint, but we gave all the documentation that we have on

13:45:1613     it.   And if it doesn't include a user manual, I don't think

13:45:2114     they have a user manual.      We couldn't go out and get user

13:45:2715     manuals.   I don't have anything else for you on that, Judge.

13:45:3216     I'm sorry.

13:45:3517                    THE COURT:    Okay.

13:45:3918                    MR. MADDOX:   But I would suggest that it's

13:45:4219     legally sufficient to allege that they train their customers

13:45:4420     to do that and they do that among other things through user

13:45:4921     manuals and Varian doesn't seem really to dispute that.         It

13:45:5322     doesn't seem to be an actual issue.

13:45:5623                    And in their reply on page 5 and page 16 of

13:45:5924     their brief, their argument, the argument they start to

13:46:0325     mount is if the user manual teaches a non-infringing use,
  Case 1:18-cv-01599-MN Document 132 Filed 07/10/20 Page 112 of 123 PageID #: 6726
                                                                            112


13:46:08   1   then we're out.   The main brief at 16 in the reply at five,

13:46:13   2   the thing is those folks who do have access to every user

13:46:17   3   manual that Varian ever made, those folks don't point to a

13:46:22   4   single page, to a single one of those manuals to show that

13:46:25   5   there was a non-infringing use.     They have the access to the

13:46:30   6   manuals.   They haven't come forward with any.       They just

13:46:34   7   said well, if there is a non-infringing use of the manual,

13:46:37   8   we're out.    They didn't follow that up with here is a

13:46:41   9   non-infringing use from our manual.

13:46:4410                   I would like to turn to contributory

13:46:4611     infringement very briefly.

13:46:4712                   THE COURT:    I was just going to ask you, tell me

13:46:5013     about this.   It seems to me that the case law says that what

13:46:5314     you have asserted is sufficient unless it is undermined by

13:46:5615     other aspects of the complaint and they seem to be saying

13:47:0016     well, you know, you say that there is prior art that does

13:47:0317     stuff, so therefore, it's undermined.      What's your response

13:47:0618     to that?

13:47:0619                   MR. MADDOX:   There is always prior art that does

13:47:1020     stuff.   They don't have anything other than a lawyer's

13:47:1321     conclusionary assertion that it's undermined.        That would

13:47:1722     very quickly lead to anything with prior art -- it doesn't

13:47:2123     seem to be an argument that any court has ever bought and I

13:47:2524     certainly haven't cited any.     What came out in their reply

13:47:2925     for the first time is when they started -- they offer
  Case 1:18-cv-01599-MN Document 132 Filed 07/10/20 Page 113 of 123 PageID #: 6727
                                                                            113


13:47:32   1   essentially two cites to the exhibits of the first amended

13:47:36   2   complaint.   The first cite is to Exhibit R at docket

13:47:41   3   page 14, that's Document 44.4.     They say look, you see, it

13:47:46   4   says our linear accelerator, you can buy additional hardware

13:47:51   5   and attach it to our linear accelerator and that additional

13:47:55   6   hardware will let your linear accelerator do things that

13:47:59   7   they say here in this motion are not covered by the patents.

13:48:04   8   That's not enough to disprove anything or to show anything.

13:48:09   9   There is no indication of what the uses are, of who does it,

13:48:1410     anyone has a motive to do it, if anyone ever does it.         These

13:48:1711     are classic factual issues that shouldn't be resolved on the

13:48:2212     complaint.

13:48:2313                  But one thing has come up.      When you look at

13:48:2614     this more, if you look at the two things that they cited,

13:48:3015     they are literature for their linear accelerator machine.

13:48:3516     And that's the machine that actually does.       We are in the

13:48:4117     brain business, the TPS business, and so what they basically

13:48:4618     are saying is look, we bundle our TPS which we say

13:48:5319     infringes, our TPS with our machine, and the machine that we

13:48:5720     bundle our TPS with, that might be able to be used for

13:49:0121     non-infringing uses, therefore, there could be no

13:49:0522     contributory infringement.

13:49:0723                  And that takes you -- first of all, it's not

13:49:1024     clear that that's enough, but it takes you into an

13:49:1225     incredibly fact specific analysis that the Federal Circuit
  Case 1:18-cv-01599-MN Document 132 Filed 07/10/20 Page 114 of 123 PageID #: 6728
                                                                            114


13:49:16   1   has said in those cases you need to apply.        And it's not

13:49:20   2   briefed by anyone.    It came up in their reply.      But I would

13:49:25   3   recommend the Court to Richo Company v. Quanta Computer, 550

13:49:31   4   F3rd 1325 at 1338, Federal Circuit 2008.         When a

13:49:39   5   manufacturer includes in its product a component that can

13:49:42   6   only infringe, the inference of infringement as intended is

13:49:48   7   unavoidable.    It's entirely appropriate to presume that one

13:49:52   8   who sells a product containing a component that has no

13:49:55   9   substantial infringing use in that product does so with the

13:49:5910     intent that that component will be used to infringe.         I'm

13:50:0211     not saying this case means we win, I'm saying this case

13:50:0612     means it's going to be a sticky factual issue if that's

13:50:0913     their theory.    I bundled it to something that has a

13:50:1514     substantial amount of non-infringing use.        We can sidestep

13:50:1815     it here because of a non-infringing use is lawyer

13:50:2316     conclusionary statements about some things in the back of

13:50:2517     options for a sales brochure.       That's not the kind of

13:50:2818     contradiction to overcome the presumption that your

13:50:3219     allegation is sufficient to begin with.

13:50:3420                    With that, if you have a question, if you don't,

13:50:3621     I'll pass it to the counsel.

13:50:3922                    THE COURT:   Okay.   Defendant.

13:50:4623                    MR. MARTINEZ:   Thank you, Your Honor.     Just a

13:50:4824     few responses to what BMI counsel just noted.        The first is

13:50:5125     that BMI is conflating knowledge of the patent with
  Case 1:18-cv-01599-MN Document 132 Filed 07/10/20 Page 115 of 123 PageID #: 6729
                                                                            115


13:50:55   1   knowledge of infringement.    BMI's counsel focused on how the

13:50:59   2   allegations of the complaint allow for the plausible

13:51:05   3   inference that Varian knew of the four asserted patents.

13:51:09   4   Notwithstanding the fact that we disagree with at least,

13:51:13   5   with respect to at least two of the asserted patents, that

13:51:16   6   doesn't matter for purposes of this motion.       What BMI had to

13:51:20   7   do, whether it had to plausibly allege that Varian knew of

13:51:24   8   its alleged infringement and our argument is that well,

13:51:29   9   given the vague allegations that BMI added to the complaint

13:51:3410     in response to the Court's order dismissing their initial

13:51:3711     complaint, those amended allegations even still don't get

13:51:4112     there.

13:51:4413                 The second thing that I will point out is that

13:51:4714     it is not our position that the patents need to be listed in

13:51:5015     the e-mail that's attached to the complaint, to the amended

13:51:5416     complaint as Exhibit S.    It is our position that BMI needs

13:51:5817     to make that allegation in their complaint even on

13:52:0218     information and belief, even just to say we believe that in

13:52:0519     2012, based on what we know that Varian and BMI discussed

13:52:1020     the asserted patents with respect to the accused products.

13:52:1421     And again, even after their initial set of allegations were

13:52:1822     dismissed, they did not do that.

13:52:2223                 The last point I'll make, Your Honor, is just

13:52:2524     with respect to contributory infringement, I disagree with

13:52:3025     counsel's characterization of Varian's argument so I will
  Case 1:18-cv-01599-MN Document 132 Filed 07/10/20 Page 116 of 123 PageID #: 6730
                                                                            116


13:52:34   1   just briefly summarize it here.

13:52:37   2               We are -- we do point out in the complaint first

13:52:42   3   -- excuse me, we pointed out in our brief that BMI has

13:52:46   4   alleged in paragraphs 23 and 24 of the complaint that

13:52:50   5   conformal radiation therapy is in the prior art and BMI

13:52:55   6   discusses the problems in the prior art purportedly solved

13:52:58   7   by the patents.   In the same complaint in paragraphs 112 and

13:53:02   8   176, BMI alleges that ellipse is used among other uses to

13:53:08   9   explain conformal radiation therapy treatment and thus

13:53:1110     admits that the accused products have a substantial

13:53:1611     non-infringing use that's identified as a prior art

13:53:2012     technique in its own complaint.

13:53:2213                 And I would add that, you know, we identified a

13:53:2614     few examples in BMI's exhibits to the complaint that support

13:53:3215     that, but really, everything you need is on the face of

13:53:3716     BMI's pleading and on the face of the patents that they're

13:53:4017     asserting against us.

13:53:4218                 Unless the Court has any further questions, I'll

13:53:4519     submit.

13:53:4620                 THE COURT:    Okay.   Thank you.

13:53:4821                 So Defendants have moved to dismiss the claims

13:53:5222     of indirect infringement and pre-suit willful infringement

13:53:5623     of the four patents-in-suit in Plaintiff's Amended Complaint

13:54:0024     pursuant to Rule 12(b)(6).

13:54:0325                 I am going to grant the motion in part and deny
  Case 1:18-cv-01599-MN Document 132 Filed 07/10/20 Page 117 of 123 PageID #: 6731
                                                                            117


13:54:05   1   it in part.

13:54:06   2                 As I noted in my prior decision on the motion to

13:54:08   3   dismiss, the general law on pleading requirements and, in

13:54:12   4   particular, pleading direct infringement and inducement is

13:54:15   5   set out in my opinions in DoDots Licensing Solutions LLC v.

13:54:23   6   Lenovo Holding Co., No. 18-098(MN), 2018 WL 6629709 (D. Del.

13:54:30   7   Dec. 19, 2018) and the subsequent opinion in that case at

13:54:34   8   2019 WL 3069773 (D. Del. July 12, 2019).

13:54:37   9                 There are three types of infringement at issue

13:54:4010     in Defendants' motion to dismiss:

13:54:4211                   1.   Inducement;

13:54:4412                   2.   Contributory infringement; and

13:54:4513                   3.   Willful infringement.

13:54:4614                   First, as to Defendants' argument that Plaintiff

13:54:4915     has failed to plead pre-suit knowledge of the patents and

13:54:5316     knowledge of alleged infringement and, therefore, the

13:54:5617     indirect and willful infringement claims should be dismissed

13:54:5918     to the extent they are based on Defendants' pre-suit

13:55:0219     conduct.

13:55:0420                   To state a claim of indirect infringement or

13:55:0721     willful infringement, a plaintiff must plausibly allege that

13:55:0922     the accused infringer had knowledge of the patent and

13:55:1223     knowledge of its infringement - here, Plaintiff's

13:55:1524     allegations of knowledge are sufficient at this stage.

13:55:1825     Plaintiff alleges, inter alia, that the parties'
  Case 1:18-cv-01599-MN Document 132 Filed 07/10/20 Page 118 of 123 PageID #: 6732
                                                                            118


13:55:22   1   "representatives participated in a teleconference on

13:55:26   2   February 16, 2017, during which representatives of the

13:55:30   3   parties ... discussed ... the Best patent portfolio related

13:55:37   4   to the Corvus treatment planning system" and, as of that

13:55:41   5   same date, "each of the Patents-In-Suit was publicly known

13:55:44   6   as covering aspects of Corvus due at least to patent

13:55:49   7   marking."   Plaintiff further alleges that the two sides

13:55:53   8   communicated regarding the same patent portfolio and

13:55:56   9   Defendants' technology.

13:55:5710                  Additionally, Plaintiff alleges that Defendants'

13:56:0011     knowledge of at least two of the Patents-In-Suit - the '283

13:56:0412     and '096 Patents - is further evidenced by the fact that

13:56:0713     those patents were cited eight and seven times,

13:56:0914     respectively, as prior art in the prosecution of patents

13:56:1315     assigned to Defendants.

13:56:1416                  I am mindful that Plaintiff is arguably pleading

13:56:1917     around the issue - and did not specifically say that the

13:56:2218     Patents-In-Suit were discussed.     But I think the pleading

13:56:2419     here is different from Caldon because here they allege

13:56:3120     talking about the patent portfolio and allege these patents

13:56:3821     are part of that portfolio.     So I find that such allegations

13:56:4322     are sufficient at this stage, where I must construe the

13:56:4623     complaint in the light most favorable to Plaintiff, to

13:56:5024     reasonably infer that Defendants knew of the Patents-In-Suit

13:56:5425     pre-suit and had knowledge that the Accused Products
  Case 1:18-cv-01599-MN Document 132 Filed 07/10/20 Page 119 of 123 PageID #: 6733
                                                                            119


13:56:57   1   infringed the Patents-In-Suit.     I am not saying that they

13:57:01   2   have shown that for purposes that will get beyond summary

13:57:03   3   judgment, but I think they have done enough for the pleading

13:57:07   4   stage.   And, thus, I will deny Defendants' motion with

13:57:10   5   respect to that issue.

13:57:11   6                Next, Defendants argue that Plaintiff's pre- and

13:57:15   7   post-suit contributory infringement claims should be

13:57:18   8   dismissed because the Amended Complaint does not plead

13:57:20   9   sufficient facts indicating that the Accused Products lack a

13:57:2410     substantial non-infringing use.

13:57:2611                  To state a claim for contributory infringement,

13:57:3112     Plaintiff must allege, inter alia, that Defendants sold

13:57:3413     products with no substantial non-infringing use.        "The

13:57:3714     Federal Circuit[, however,] has ruled that affirmatively

13:57:4115     pleading the absence of substantial non-infringing uses

13:57:4516     renders the claim plausible if the pleadings do not

13:57:4917     undermine that allegation."     That's the Merck Sharp & Dohme

13:57:5318     Corp. v. Teva Pharms. USA, Inc. case, 2015 WL 4036951, at

13:57:5519     *7, which cites the Bill of Lading case from the Federal

13:58:0220     Circuit.   Non-infringing uses are substantial when they are

13:58:0621     "not unusual, far-fetched, illusory, impractical,

13:58:1022     occasional, aberrant, or experimental."       Id.

13:58:1423                  Plaintiff alleges that the Accused Products were

13:58:1624     or are "not staple articles or commodities of commerce

13:58:2325     suitable for substantial non-infringing use."        Defendants
  Case 1:18-cv-01599-MN Document 132 Filed 07/10/20 Page 120 of 123 PageID #: 6734
                                                                            120


13:58:26   1   contend that those allegations are undermined, however,

13:58:26   2   because the '283 and '096 Patents "acknowledge that many

13:58:29   3   conformal radiation treatment techniques existed in the

13:58:33   4   prior art" and certain exhibits attached to the Amended

13:58:37   5   Complaint indicate that the Accused Products are used with

13:58:39   6   non-infringing conformal radiation techniques encompassed by

13:58:44   7   that described prior art and, thus, they have substantial

13:58:48   8   non-infringing use.

13:58:50   9               At this stage, however, it is not sufficiently

13:58:5410     clear to the Court that that is true.      The '283 and '096

13:58:5911     Patents describe prior art methods of conformal radiation

13:59:0212     therapy, but both patents also state that the inventions

13:59:0513     they convey "relate[] to a method and apparatus for

13:59:0914     conformal radiation therapy of tumors."       Moreover, the

13:59:1315     purportedly non-infringing uses mentioned in the exhibits

13:59:1716     pointed to by Defendants do not clearly fall within the

13:59:2117     prior art methods distinguished in the patents, at least

13:59:2418     from my reading at this stage.

13:59:2619                 Thus, I cannot conclude that the conformal

13:59:3220     radiation therapy described in the exhibits pointed to by

13:59:3421     Defendants are any of the prior art techniques described in

13:59:3722     the '283 and '096 Patents and, in turn, that the Accused

13:59:4223     Products have substantial non-infringing use.

13:59:4424                 Although there may be a discrepancy between

13:59:4725     Plaintiff's Amended Complaint and its exhibits, the pleading
  Case 1:18-cv-01599-MN Document 132 Filed 07/10/20 Page 121 of 123 PageID #: 6735
                                                                            121


13:59:50   1   stage of this case is not the time to conclusively determine

13:59:53   2   that the uses of the Accused Products mentioned in the

13:59:56   3   exhibits which Defendants point out constitute substantial

14:00:01   4   non-infringing use, particularly so where I must assume the

14:00:08   5   veracity of the facts pled.

14:00:09   6               Lastly, Defendants argue that Plaintiff's

14:00:12   7   induced infringement claims should be dismissed because the

14:00:16   8   Amended Complaint "pleads no additional facts showing that

14:00:19   9   [Defendants] actively induced its customer to infringe the

14:00:2110     asserted patents."

14:00:2211                 Plaintiff contends that it has met this

14:00:2412     requirement because it has sufficiently alleged knowledge of

14:00:2713     the patents and infringement, as well as marketing,

14:00:3014     training, and promotional activities of the Accused Products

14:00:3315     by Defendants for an infringing use.

14:00:3616                 "[M]arketing activities are ... sufficient to

14:00:3917     constitute induced infringement ... [if] coupled with actual

14:00:4318     knowledge of the patents-in-suit and awareness that the

14:00:4619     accused products infringe the patent[s]-in-suit."

14:00:4920                 Yet, as I stated in dismissing Plaintiff's

14:00:5321     original inducement claims, unsupported and conclusory

14:01:0022     assertions for each patent that Defendants knowingly cause

14:01:0123     or intend to cause direct infringement of the relevant

14:01:0524     patent ... with specific intent and that Defendants train

14:01:0625     their customers on the use of the Accused Products and/or
  Case 1:18-cv-01599-MN Document 132 Filed 07/10/20 Page 122 of 123 PageID #: 6736
                                                                            122


14:01:11   1   promotion, sales, and/or importation of the Accused Products

14:01:13   2   with no reference to any actual promotional materials is not

14:01:18   3   enough.

14:01:19   4                  The Amended Complaint, for the most part, still

14:01:23   5   lacks any reference to actual promotional materials or

14:01:26   6   similar materials, or comparable specific factual

14:01:30   7   allegations.    Instead, it once again - for the most part -

14:01:34   8   improperly relies on unsupported conclusory allegations that

14:01:38   9   are almost identical to those in the Original Complaint.

14:01:4010     The one exception is in relation to the '283 Patent, for

14:01:4411     which Plaintiff now asserts that "Varian provided Eclipse

14:01:4812     user guides and reference manuals allowing its customers to

14:01:5113     use the infringing features of Eclipse, including IMRT

14:01:5614     optimization."

14:01:5715                    Thus, I will grant Defendants' motion to dismiss

14:02:0016     Plaintiff's claims of induced infringement, both pre- and

14:02:0417     post-suit, for all of the Patents-In-Suit except the '283

14:02:0818     Patent.   However, I will do so without prejudice.       To the

14:02:1119     extent that Plaintiff can uncover any specific documentation

14:02:1620     or evidence during the discovery period, it may later

14:02:2521     attempt to amend the complaint to add such allegation.

14:02:2922                    So, with that, Defendants' motion to dismiss is

14:02:3123     denied-in-part and granted-in-part.

14:02:3524                    Now I think we have addressed all of the issues

14:02:3725     that we had planned on addressing today.       Is there anything
  Case 1:18-cv-01599-MN Document 132 Filed 07/10/20 Page 123 of 123 PageID #: 6737
                                                                            123


14:02:41   1   else that we need to discuss now from Plaintiff?

14:02:47   2                MR. SON:   This is Anthony Son on behalf of the

14:02:53   3   Plaintiff.   I don't believe there are any additional issues.

14:02:57   4                THE COURT:   For the Defendant, anything else?

14:03:02   5                MR. LAM:   Your Honor, this is Lee Lam for

14:03:04   6   Defendant, Varian.   I take it that we are now at the

14:03:09   7   pleading stage and that we will have to answer in due

14:03:15   8   course.   I take that as the upshot of Your Honor's oral

14:03:19   9   ruling on our motion to dismiss.

14:03:2210                  THE COURT:   Yes.   I am not telling the Plaintiff

14:03:2411     to file an amended, potential amended pleading within a

14:03:3012     particular time frame given that I think some discovery

14:03:3413     needs to play out.   So yes, I think we are at the point

14:03:3814     where the Defendant needs to answer.

14:03:4615                  Anything else?   All right, everybody.      I hope

14:03:5216     you have a good weekend and I thank you again for your

14:03:5417     arguments here today.

       18                   (Teleconference concluded at 2:03 p.m.)

       19

       20                   I hereby certify the foregoing is a true and
               accurate transcript from my stenographic notes in the proceeding.
       21

       22                                           /s/ Dale C. Hawkins
                                                  Official Court Reporter
       23                                             U.S. District Court

       24

       25
